  
 
 
 
 
VISION OF ELK RIVER
,
 
INC
.
 
 
 
 
 
 
69
 
359 NLRB No. 5
 
Vision of Elk River, Inc. 
and
 
Susie Stetler, 
a
n Ind
i-
vidual.
 
Case 18

CA

0
19200
 
September 28, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
B
LOCK
 
On July 7, 2010, 
Administrative Law Judge Richard A. 
Scully issued the attached decision.  The Acting General 
Counsel filed exceptions and a supporting brief, and the 
Respondent filed an answering brief.  The Respondent 
also filed cross
-
exceptions and a supporting brief.
 
T
he National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge

s rulings, findings,
1
 
a
nd conclusions 
only to the extent consistent with this Decision and O
r-
der.
 
The judge dismissed the complaint

s allegations that 
the Respondent violated Section 8(a)(3) and (1) of the 
Act by laying off employees Trudy Edick, Anne Martin, 
Susie Stetler, Shar
ron Lynas, and Susan Walberg b
e-
cause of their union activities, and Section 8(a)(4) and 
(1) by laying off Edick, Martin, and Stetler because of 
their actual or perceived participation in Board procee
d-
ings.  T
he judge reasoned that the Acting General Cou
n-
se
l failed to prove that the layoffs were unlawfully mot
i-
vated.  We disagree.  As explained below, the record 
contains ample evidence that the layoffs were unlawfully 
motivated, and the Respondent failed to prove that it 
would have laid off any of the five a
lleged discriminatees 
even absent her union activities and/or participation in 
Board proceedings.  Accordingly, we find that the layoffs 
violated the Act, and we shall order the Respondent to 
take appropriate remedial action.
 
 
I
.
 
FACTUAL BACKGROUND
 
Vision 
of Elk River, Inc. (the Respondent) transports 
students to schools by bus and van pursuant to a contract 
with the Elk River School District in Minnesota.  Some 
of the Respondent

s bus routes are special
 
education 
routes on which an aide assists a driver in
 
transporting 
special
 
needs students.  Until August 2009, the Respon
d-
ent employed 
Trud
y
 
Edick, 
Sharron 
Lynas, and 
Susan 
                                        
        
 
1
  
The Respondent 
and the Acting General Counsel 
ha
ve effectively 
excepted to some of the judge

s credibility findings.  The Board

s e
s-
tablished policy
 
is not to overrule an administrative law judge

s cred
i-
bility resolutions unless the clear preponderance of all the relevant 
evidence convinces us that they are incorrect.  
Standard Dry Wall 
Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). 
 
We have carefully examined the record and find no basis for reversing 
the 
findings
 
Walberg as aides, and 
Susie 
Stetler and 
 
Ann
e
 
Martin as 
drivers.
 
A. 
The Union

s Organizing Efforts and the Respondent

s 
Express Desire t
o 

Get Rid

 
of 

Union People

 
Service Employees International Union, Local 284 (the 
Union) attempted to organize the Respondent

s drivers 
and aides on several occasions.  The Board conducted 
elections in March 2003 and September 2007, and the 
employees vot
ed against representation in each instance.
2
 
In June 2007, during the second organizing campaign, 
the Respondent held a picnic to celebrate the end of the 
school year.  Employee Terry Forner, who opposed the 
Union, approached Manager of Operations Brent Or
r and 
asked, 

[W]hat are you going to do about the union pe
o-
ple?

  
Orr responded, 

[W]e have to be really really car
e-
ful how we get rid of them.

  
Later that day, in a separate 
conversation, Forner asked General Manager Mark Os
t-
wald, 

[H]ow
 
are you going to take care of the union 
people?

  
Ostwald replied that he had 

wanted to get rid 
of them the last union vote,

 
but that Arlene Cunnin
g-
ham, another manager at that time, had talked him out of 
it.
 
B. 
The Discriminatees

 
Union Activity
 
Each o
f the five alleged discriminatees actively su
p-
ported the Union in its attempts to organize the drivers 
and aides:
 
Trudy 
Edick
, a 6
-
year veteran at the time of her layoff, 
was a vocal supporter of the Union.  In 2007, Edick 
signed an authorization card, sol
icited her coworkers to 
sign authorization cards at work, and wore a union button 
to work.  Around September 2007, a union newsletter 
featured a photograph of Edick alongside a quotation in 
which she expressed support for the Union.  
 
Susie 
Stetler
 
worked 
for the Respondent for 7 years 
prior to her layoff in August 2009.  Before joining the 
Respondent, she was employed directly by the school 
district and was a member of the Union.  Because of her 
union experience, she was approached by coworkers at 
the Resp
ondent

s facility 

on a daily basis

 
and asked 
about the Union.  Additionally, Stetler signed an author
i-
zation card in 2007.  
 
Anne 
Martin
, a 7
-
year veteran at the time of her layoff, 
signed an authorization card in 2007.  Martin attended 
union meetings 
and wore a union button throughout the 
Respondent

s day
 
long annual meeting in September
 
2007.  Of the 100 or so employees at that meeting, a
p-
proximately 10 employees wore union buttons.
 
                                        
        
 
2
  
After the events in this case, the Union conducted a third ca
m-
paign, which resulted in another election 
loss 
in March 2010.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
70
 
Sharron 
Lynas
, also a 7
-
year veteran at the time of her 
layoff, was a
 
leader among the Union

s supporters.  
Lynas served on the Union

s organizing committee du
r-
ing the 2007 campaign.  In May 2007, she personally 
handed Orr a letter that informed the Respondent of the 
Union

s ongoing organizing campaign.  The letter was 
signed by Lynas and eight other employees on the co
m-
mittee.  Also in 2007, Lynas hosted union meetings at 
her home and visited the homes of other employees to 
solicit cards.  Some employees who received home v
isits 
notified the Respondent about them.  A union newsletter 
circulated to card signers around September 2007 fe
a-
tured a photograph of Lynas and quoted her as stating, 

I 
am voting YES.

 
Susan 
Walberg
, a 5
-
year veteran at the time of her 
layoff, signed an
 
authorization card in 2007 and spoke to 
coworkers 
Edick, Lynas, Stetler, and Don Williams 
about the Union, stating that they should unionize.  Wa
l-
berg worked out of the Respondent

s facility in the city 
of Rogers, but travelled to the Elk River facility e
ach day 
to have lunch there with her friends Stetler, Edick, and 
Martin.
 
C. 
The Respondent

s Reaction to Employees

 
 
Protected Activity
 
Sometime before the September 14, 2007 election, Orr 
and Manager James O

Neill summoned Edick into Orr

s 
office and accu
sed her of furnishing the Union with a list 
of employees

 
names and addresses to which she was 
privy as part of her job duties.  Edick denied the accus
a-
tion.  Later, Edick informed the Union about the confro
n-
tation with Orr, and the Union filed an unfair l
abor pra
c-
tice charge.  
In November or December 2007, Edick was 
on medical leave following a hospital stay.  She visited 
the Elk River facility and met with Orr in his office to 
discuss a return to work.  During that conversation, Orr 
accused Edick of havin
g 

pressed charges on him.

  
E
d-
ick denied that she had filed a charge, explaining that she 
had merely informed the Union.
3
  
Before the meeting 
ended, Orr and Edick settled her return to work.  
The 
Union withdrew its charge on an unspecified date.
 
In Septem
ber 2007, shortly after the second election, 
Orr, in the presence of O

Neill, instructed Forner to write 
up prounion employee Pauline Hirning for talking to 
Forner about the Union.  Forner replied that he would, 
but he never did.
 
In 2008, the General Couns
el issued a complaint in a 
separate case alleging that the Respondent unlawfully 
discharged employee Hirning.  In connection with that 
                                        
        
 
3
 
 
Edick testified that she was referring to 
the 

charge that 
Orr accused Edick of furnishing employees

 
names and addresses to the 
Union.
 
case, Stetler and Martin furnished affidavits to the Board, 
and the General Counsel subpoenaed them to testify at a 
heari
ng scheduled for July 16, 2008.  Both Stetler and 
Martin told Colleen Smith, the Respondent

s 
s
pecial 
e
d-
ucation 
t
ransportation 
c
oordinator
, that
 
they had been 
subpoenaed and would need to take the day off from 
work.  Smith approved their requests for time off.  An 
informal settlement was reached in the Hirning matter on 
July 7, 2008, and hence the case never went to a hearing.  
Shortly after the s
ettlement, Manager of Operations Orr 
both posted in the break
 
room and circulated to the e
m-
ployees a 
six
-
page memo outlining a 

history of charges, 
complaints and Union action

 
(the 

history of charges

 
memo), which described various unfair labor practice 
charges and other complaints filed against the Respon
d-
ent in 2007 and 2008 and which estimated the costs i
n-
curred by the Respondent to defend against them. 
 
D.  The Events of 2009
 
In April 2009, the 
s
chool 
d
istrict 
informed the R
e-
spondent that it was chang
ing its policy regarding the 
assignment of bus aides.  Previously, an aide served on 
each special
 
education bus.  During the upcoming school 
year, however, an aide would be assigned to a bus only if 
it served a specialneeds student who required an aide

s 
s
ervices.  Additionally, in the summer of 2009, the R
e-
spondent and the 
s
chool 
d
istrict 
negotiated a new co
n-
tract with a 

three
-
tier system

 
under which each bus 
would run three routes each morning and afternoon.  In 
the past, buses had run only two routes e
ach morning and 
afternoon.  The changes would result in a need for fewer 
buses and employees.
 
In a memo dated June 5, 2009, the Respondent i
n-
formed employees that the school district had proposed a 
number of significant changes to its transportation se
r-
vic
es in an effort to cut costs.  The memo stated that 

[t]he company can offer a reasonable assurance of e
m-
ployment next fall to all employees who are willing to 
work with the company in positive and constructive ways 
in implementing necessary changes.

   
 
I
n late August 2009, Special Education Transportation 
Coordinator Smith began planning the special
 
education 
routes for the upcoming school year, implementing the 
new three
-
tier system and the revised policy on aides.  
Smith determined that the Respondent w
as overstaffed 
and would need to lay off two drivers and three aides.  
Smith was primarily responsible for recommending e
m-
ployees for layoff because General Manager Ostwald had 
fallen seriously ill and was hospitalized during the last 
half of August. 
 
To h
elp out during Ostwald

s illness, the Respondent 
in mid
-
August retained Orr, who had recently been laid 
off, to work for the Respondent as a consultant.  Orr gave 
 VISION OF ELK RIVER
,
 
INC
.
 
 
71
 
Smith a model matrix he had used a few years earlier 
when laying off drivers.  The matrix too
k into consider
a-
tion four objective factors:  seniority, previous year

s 
attendance, previous year

s safety record, and whether 
the employee was willing to drive every day in the mor
n-
ing and afternoon.  Rather than reusing these objective 
factors, Smith re
vised the matrix criteria, eliminating 
quantifiable factors regarding the employees

 
safety re
c-
ord and willingness to work every day and adding a fa
c-
tor regarding 

professionalism.

  
This latter factor was 
not based on objective data, but rather on Smith

s
 
own 
recollection and assessment of the employee.  Smith

s 
revised matrix had three factors:  seniority, previous 
year

s attendance, and previous year

s professional rel
a-
tionships.  A driver or aide could also receive a five
-
point bonus if the 
s
chool 
d
istr
ict 
or a parent had placed a 
specific request with Smith for that employee.  
 
According to Orr

s uncontested testimony, Smith and 
Orr worked together in applying the new matrix.  Smith 
looked up the employees

 
seniority and attendance scores 
and reported t
hem to Orr, who wrote them down.  In ca
l-
culating employees

 
attendance scores, Smith referred to 
her day planner, as opposed to payroll records.  Smith

s 
day planner was inaccurate:  as the Respondent concedes, 
Smith gave incorrect attendance scores to 19 
of 28 e
m-
ployees.  Orr was also present when Smith rated emplo
y-
ees

 
professional relationships.  In rating employees on 
this factor, Smith relied on her memory and did not soli
c-
it input from other managers or employees.  Smith admi
t-
ted making at least one m
istake on the professionalism 
scores.
4
  
 
Based on Smith

s recommendations, the Respondent 
subsequently laid off Stetler and Martin as the two lo
w-
est
 
rated drivers and Edick, Lynas, and Walberg as the 
three lowest
 
rated aides.  The Respondent did not forma
l-
ly notify the alleged discriminatees about their layoffs, 
but only informed them that it was not assigning them 
routes when the employees called or visited the R
e-
spondent

s facility shortly before the start of the school 
year.
 
II
.
 
THE COMPLAINT AND TH
E JUD
GE

S DECISION
 
The Acting General Counsel alleged that the Respon
d-
ent violated Section 8(a)(3) by selecting  Edick, Lynas, 
Walberg, Stetler, and Martin for layoff and that  the s
e-
lection of Edick, Stetler, and Martin also violated Section 
8(a)(4).  
 
The jud
ge dismissed the complaint in its entirety, re
a-
soning that the Acting General Counsel failed to prove 
                                        
        
 
4
 
 
Employee 
Janelle Jensen mistakenly received a perfect 20 for pr
o-
fessionalism.  Smith testified that Jensen should have received a 15 
because an employee
 
had complained about her.
 
that the Respondent selected the alleged discriminatees 
for layoff because of their union activities and/or partic
i-
pation in Board proceedings.  The judge
 
found that each 
of the alleged discriminatees had engaged in union a
c-
tiv
i
ty, that three of them (Edick, Martin, and Stetler) had 
either participated in Board proceedings or were believed 
to have done so, and that the Respondent knew about 
both sets of act
ivities.  The judge further found that Orr

s 
and Ostwald

s comments in 2007 demonstrated union 
animus.  The judge concluded, however, that those 
comments were too remote in time to shed light on the 
Respondent

s motives in the layoff decisions made in 
Sept
ember 2009.  Additionally, although finding that 
Smith

s layoff matrix was 

irrational and unjustifiable in 
many respects, and was applied in a careless and manip
u-
lative manner to target specific employees,

 
the judge 
stopped short of finding that the matr
ix and the manner 
in which it was applied evidenced an unlawful, discrim
i-
natory motive for the layoff selections.  
The judge poin
t-
ed to the lapse in time between the most recent evidence 

(2009). 
 
 
III
.
 
ANALYSIS
 
For the reasons that follow, we reverse the judge

s d
e-
cision and find the unfair labor practices as alleged
.
 
A. 
The 8(a)(3) Allegations
 
The legal standard for evaluating whether the R
e-
spondent selected  the five employees for layoff because 
o
f their union activities in violation of Section 8(a)(3) is 
governed by the burden
-
shifting framework set forth in 
Wright Line
, 251 NLRB 1083 (1980), enfd. 622 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  Under 
Wright Line
, the Acting Gener
al Counsel bears an initial 
burden of proving that union activity was a motivating 
factor in the decision to lay off 
the five alleged discrim
i-
natees.
5
  
He can satisfy his burden by showing that (1) 
the employees engaged in union activity; (2) the emplo
y-
er 
had knowledge of that union activity; and (3) the e
m-
ployer bore animus toward the employees

 
union activ
i-
ty.  
Camaco
 
Lorain Mfg. Plant
, 356 NLRB 
1182
, slip op. 
at 
1184, 1185
 
(2011).  An employer

s union animus and 
its unlawful motivation may be inferred fr
om circu
m-
sta
n
tial evidence, including the suspicious timing of the 
adverse action or the pretextual nature of the employer

s 
proffered justification for it.  See id. (timing); 
Center 
Service System Division
, 345 NLRB 729, 749

750 
                                        
        
 
5
 
 
It is undisputed that the operational changes mandated by the Elk 
River School District necessitated the layoff of two drivers and three 
aides.  The theory of the complaint is that the Respondent selected the 
five alleged disc
riminatees 
from among its employees 
because of their 
protected activities.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
72
 
(2005) (pretext), enfd. in
 
relevant part 482 F.3d 425 (6th 
Cir. 2007); 
Whitesville Mill Service Co.
, 307 NLRB 937, 
937 (1992) (pretext).  If the General Counsel meets his 
initial burden, an employer may successfully defend by 
proving that it would have taken the adverse action even
 
absent the alleged discriminatee

s union activity.  
Cam
a-
co Lorain Mfg. Plant
, supra.
 
1.
  
The 
a
lleged 
d
iscriminatees

 
u
nion 
a
ctivity
 
As detailed above, each of the alleged discriminatees
 
engaged in union activities, including attending union 
meetings, wearing union buttons, signing union author
i-
zation cards, and soliciting coworkers to sign cards.  The 
Respondent contends that Walberg did not engage in any 
union activity, and that Walberg
 
admitted as much at the 
hearing.  However, Walberg

s concession was limited to 
the period after September 2007.  The record clearly e
s-
tablishes that, before September 2007, Walberg signed 
an authorization card and spoke positively about the U
n-
ion to sever
al coworkers.
6
 
2.  
The Respondent

s 
k
nowledge 
of the 
d
iscriminatees

 
u
nion 
a
ctivity
 
Next, we adopt the judge

s finding that the Acting 
General Counsel proved that the Respondent knew or 
suspected that each of the alleged discriminatees
 
engaged 
in union activities.  See, e.g., 
Kajima Engineering & 
Construction
, 331 NLRB 1604, 1604 (2000) (proof
 
that 
employer suspected that employee engaged in union a
c-
tivity satisfies 
Wright Line

s knowledge requirement).
  
 
(
a
)
  
Employees Edick and Lynas
 
Manager Orr knew that Edick told union officials that 
he had accused her of furnishing the Union with emplo
y-
ees

 
names and addresses.  Further, the Respondent 
knew, from the letter that Lynas hand
-
delivered to Orr, 
that Lynas served on the Union

s organizi
ng committee.  
 
On cross
-
exception, the Respondent argues that Orr

s 
knowledge is insufficient to satisfy the Acting General 
Counsel

s initial burden of proving knowledge by the 
Respondent.  The Respondent claims that there must be 
proof that the specific 
decisionmaker knew about an a
l-
leged discriminate
e

s union activity.  Here, the 
Respon
d-
ent argues, coordinator Smith alone made the layoff d
e-
cisions and that the record fails to demonstrate that she 
                                        
        
 
6
 
We observe that, although Stetler
, Martin, and Walberg may not 
have been prominent union adherents or leaders, Sec. 7 of the Act 
protects rank
-
and
-
file supporters as well as energetic activists.  Indeed, 
to an employer with anti
-
union animus, 
rank
-
and
-
file
 
union support 
may be a particula
r concern, for winning union representation requires 
majority support among employees and followers, as well as leaders, in 
the workforce.
 
 
had knowledge of the alleged discriminatees

 
union a
c-
tivit
ies.
 
The Respondent

s argument fails for two reasons.  
First, Board precedent does not require direct evidence 
that the manager who took an adverse employment a
c-
tion against an employee personally knew of that e
m-
ployee

s union activity.  Rather, the Board 
imputes a 
manager

s or supervisor

s knowledge of an employee

s 
union activities to the decisionmaker, unless the emplo
y-
er affirmatively establishes a basis for negating such i
m-
putation.  See, e.g., 
State Plaza Hotel
, 347 NLRB 755, 
756 (2006).
7
  
In this cas
e, there is no basis for declining 
to impute Orr

s knowledge to Smith.
8
  
Indeed, the judge 
discredited Smith

s denial that she lacked knowledge of 
the employees

 
union activities.
 
Second,
 
the record in any case shows that 
Orr himself
 
played a role in the layoff decisions.  Orr testified that 
Smith added the five
-
point bonus feature

which resul
t-
ed in Stetler receiving a lower total score than any e
m-
ployee not laid off

to the layoff calculus as a result of 
his discussion with Smith.  Fu
rthermore, Orr and Smith 
both testified that Orr was present in the room during the 
layoff selection process and helped Smith record e
m-
ployees

 
matrix scores.  Thus, it is reasonable to co
n-
clude that Orr

s knowledge of the two employees

 
union 
activities f
actored into Smith

s layoff recommendations.
 
(b)  
Employees Martin and Stetler
 
We also find that the evidence supports the inference 
that the Respondent knew of the union activity of e
m-
ployees Martin and Stetler.  
 
We 
infer that the Respondent knew that Ma
rtin wore a 
union button during the Respondent

s 2007 annual mee
t-
ing.  Martin wore the button openly, the meeting was a 
day
 
long event, and only approximately 10 employees 
wore a union button that day.  Under the circumstances, 
it is more likely than not t
hat Martin

s open union activ
i-
ty was observed by a supervisor or manager.  Compare 
Flex
-
N
-
Gate
, 358 NLRB 
622
 
fn. 1
 
(2012) (inferring 
knowledge based, in part, on employee

s display of u
n-
ion button in area where he was observed by managers 
on one occasion).
  
Our dissenting colleague contends that 
our inference is mere speculation, but the Respondent

s 
                                        
        
 
7
 
 
Compare
 
Music Express East, Inc.
, 340 NLRB 1063, 1064 (2003
)
 
(declining to impute supervisor

s knowledge to emplo
yer because 
supervisor supported the union and did not relay knowledge to dec
i-
sionmaker); 
Ready Mixed Concrete Co.
, 317 NLRB 1140, 114
4,
 
 
fn.
 
18 
(1995)
 
(no imputation where employer proved that supervisor did not 
share his knowledge with other supervisors 
and did not take part in 
decision), enfd. 81 F.3d 1546 (6th Cir. 1996)
.
 
 
8
 
 
Although Smith testified that she lacked knowledge of 
the e
m-

 
union activities, the judge 
discredited that testimony, explai
n-

I cannot credit 

 
claims 
that it did not know or 
suspect union support on the part of [the alleged discriminatees].

 
 VISION OF ELK RIVER
,
 
INC
.
 
 
73
 
keen interest in its employees

 
union activities is amply 
demonstrated here, and Martin presumably wore a button 
precisely to be seen by others.
 
In addition, w
e find that the Respondent knew or su
s-
pected that Martin and Stetler had engaged in union a
c-
tivity, based on their support of employee Hirning

s u
n-
fair labor practice charge.  In its 

history of charges

 
memo, the Respondent wrote that 

Pauline Hirning, 
al
ong with union organizers from the SEIU, solicited 
voluntary
 
testimony from company employees on behalf 
of charges being made by Hirning against the company

 
(emphasis added) and that such employees were subs
e-
quently subpoenaed to testify at the hearing.  
Coordinator 
Smith knew that Martin and Stetler were two of the su
b-
poenaed employees.  Based on the memo, we find, as did 
the judge, that the 

Respondent considered [subpoenaed] 
employees to be supporters of Hirning and the Union.

  
Our dissenting colleague
 
insists that we read too much 
into the memo, but he fails to give the memo

hardly an 
ordinary document

the significance it plainly deserves. 
 
(c)  
Employee Walberg
 
Last, we find that the Respondent knew, or at least 
suspected, that Walberg actively supported the Union.  
 
For the 2007

2008 school year, which began shortly 
after the second election, the Respondent transferred 
Walberg from its facility in Elk River to i
ts facility in 
Rogers, Minnesota, yet every day, Walberg travelled to 
Elk River to eat lunch with alleged discriminates 
Stetler, 
Edick, and Martin, who were known union supporters.  
Given Walberg

s close association with those union

s 
supporters, and the R
espondent

s close scrutiny of sp
e-
cial education department employees (described by the 
judge), we agree with the judge

s finding that the R
e-
spondent knew or suspected that Walberg supported the 
Union.  See, e.g., 
Martech MDI
, 331NLRB 487, 505

506 (2000), e
nfd. 6 Fed. Appx. 14 (D.C. Cir. 2001) (u
n-
ion supporter who ate lunch with union activists was 
discriminatorily targeted for layoff).  
See also 
Price

s 
Pic
-
Pac Supermarkets, Inc
., 256 NLRB 742, 742 fn. 1 
(1981) (

Since [r]espondent kept the checkout area un
der 
constant closed
-
circuit television monitoring, we infer 
that [r]espondent had direct knowledge of [the emplo
y-
ee

s] union activity prior to her discharge.

), enfd. 707 
F.2d 236 (6th Cir. 1983).  
 
The dissent describes our inference here as 

egr
e-
gious[].

  
But this characterization depends on (mista
k-
e
n
ly) rejecting the view that Stetler and Martin were 
known union supporters and the commonsense belief that 
the Respondent would likely conclude that birds of a 
feather flock together.  We need not (and do no
t) find 
that, in the words of the dissent, the Respondent was 

omniscient in the workplace,

 
only that when it came to 
union activity, the Respondent was wide awake, as the 
record here demonstrates.
 
2.  
The Respondent

s 
a
nti
u
nion 
a
nimus
 
Contrary to the ju
d
ge and our dissenting colleague, we 
find that the General Counsel also met his initial burden 
as to the remaining 
Wright Line
 
element.  The record 
contains ample evidence that the Respondent harbored 
animus toward employees

 
union activities.  Not only did
 
two high
-
ranking officials strongly and specifically e
x-
press union animus in 2007, but we also find that the 
Respondent

s proffered justification in 2009 for selecting 
the five alleged discriminatees for layoff was pretextual 
and indicative of unlawful mo
tivation.
 
a.  
The 
s
tatements 
of Orr and Ostwald
 
In 2007, Orr ominously stated to employee Forner that 
the Respondent had to be 

really really careful how we 
get rid of

 
union people.  In a similar vein, Ostwald d
e-
clared that he had wanted to 

get rid of

 
u
nion people 
during the Union

s first campaign.  Additionally, on an 
unspecified date in 2007, Orr interrogated Edick about 
her union activities, and, in September 2007, Orr i
n-
structed Forner to write up Hirning for talking about the 
Union.  The judge corre
ctly acknowledged that those 
statements reveal union animus.  He nevertheless found, 
as would our dissenting colleague, that the statements 
were too remote in time from the 2009 layoffs to be pr
o-
bative of anti
-
union animus with regard to those layoffs.  
Se
veral considerations lead us to conclude otherwise.  
 
First, both Orr and Ostwald served as managers at the 
time of the September 2009 layoffs,
9
 
and there is no ev
i-
dence that their antiunion animus had somehow dimi
n-
ished or disappeared.  Our dissenting col
league describes 
the 2007 statements as 

remote in time,

 
but they were 
hardly that, at least in the context of this workplace, 
where unionization had been an issue for several
 
years.
10
  
Indeed, Ostwald

s 2007 statement (that he 

wanted to get 
rid of [union
 
people] the last union vote

) referred to a 
Board election 4 years earlier, and the Respondent

s 
2008 

history of charges

 
memo (discussed below) r
e-
counted events from 2007.
 
Second, Orr

s June 2007 statement is not some generic 
anti
-
union remark, but a re
markably revealing declar
a-
tion of intent to commit serious unfair labor practices 
                                        
        
 
9
 
 
Orr left the Respondent

s employ in June 2009, but returned as a 
consultant in 
mid
-
August 2009.  
Ostwald was hospitalized shortly 
before the layoff 
decisions wer
e made, but 
he 
never left the Respon
d-
ent

s employ and was its highest ranking official.
 
10
 
 
Having 
weathered successive Union campaigns in 2003 and 2007, 
and employed individuals, like the discriminatees, for both, the R
e-
spondent could reasonably expect that the Union would try again.  
Indeed, that is precisely what happened in 2010. 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
74
 
surreptitiously. Orr expressly contemplated taking great 
care to rid the Respondent of union supporters.
11
  
That 
appears to be exactly what transpired when the oppo
r-
tunity aro
se, 2 years later, to take advantage of a forced 
downsizing to eliminate several union adherents.
 
 
Finally, in the 

history of charges

 
memo, distributed 
to employees around July 2008, the Respondent demo
n-
strated its continuing concern over employees

 
union 
activities and participation in Board proceedings.  The 
memo clearly implied that those activities hurt the R
e-
spondent

s bottom line and were something the R
e-
spondent wanted to end.  Our dissenting colleague insists 
that the memo 

does not contain a
ny threat, promise or 
other coercive statement,

 
but this misses the point: the 
memo shows that the damning statements made earlier 
were anything but 

stale.

 
 
In these circumstances, we find that Orr

s and Os
t-
wald

s anti
-
unio
n statements, although they pr
e
date the 
actions at issue here, illuminate the Respondent

s unla
w-
ful motive.
12
  
We reject the Respondent

s argument (a
c-
cepted by our dissenting colleague) that the antiunion 
animus of Orr and Ostwald is irrelevant because Smith 
allegedly made the layoff de
cisions.  As explained above, 
Orr participated in the layoff process, contrary to our 
colleague

s contention.  Although Ostwald did not, he 
was still the Respondent

s highest authority at the time of 
the layoffs.  His antiunion animus is probative of the 
R
espondent

s intent when it laid off union supporters, 
consistent with his expressed desire to 

get rid

 
of 

u
n-
ion people

 
in the past. 
 
b. The June 5, 2009 
m
emo
 
The Respondent

s June 5, 2009 memo constitutes a
d-
d
i
tional evidence of the Respondent

s animus t
oward 
employees who supported the Union.  That memo stated, 

The company can offer a reasonable assurance of e
m-
ployment next fall to all employees who are willing to 
work with the company in positive and constructive ways 
in implementing necessary changes.

  
The memo

s i
m-
plicit message is that employees who fail to cooperate 
with the Respondent in a manner it deems 

positive

 
and 
                                        
        
 
11
 
 
In response to 
a question by employee Forner about how the R
e-
spondent would handle 

the union people,

 
Orr 
stated, 

[W]e have to 
be reall
y really careful how we get rid of them.

  
Contrary to our di
s-
senting colleague

, 
we do not view Orr as having merely 
described how the Respondent would treat 
nonemployee organizers.  
The term
 

union people

 
encompasses employee supporters of t
he 

i-
union letter in 

, 347 NLRB 67 (2006), 
which used harsh language to describe the union and its supporters, but 
did not announce an intention to commit re
prisals.
 
12
 
 
See 
St. George Warehouse, Inc.
, 349 NLRB 870, 878 (2007)
 
(r
e-
lying on 3
-
year
-
old unfair labor practices to find that subsequent disc
i-
pline was motivated by union animus).
 

constructive

 
make themselves more vulnerable to 
layoff.  And in light of the evidence discussed above, it is 
clear that the Res
pondent did not deem union activity 

positive

 
or 

constructive.

  
The dissent says that the 
memo has an 

obvious meaning

 
that has nothing to do 
with unionization, but this benign characterization r
e-
quires that the memo be viewed outside its context in 
this 
workplace.
 
c.
 
 
The 
p
retextual 
n
ature 
of the 
m
atrix 
a
ssessments
 
F
urther support for finding anti
union animus comes 
from the pretextual nature of the Respondent

s proffered 
justification for selecting the alleged discriminatees, i.e., 
the matrix
-
driven 
layoff assessments.  As the judge 
found, the layoff matrix was 

irrational and unjustifiable 
in many respects, and was applied in a careless manner 
 
. . . .

  
 
The revision of the matrix

which made it easier to 
target union supporters

was highly 
suspicious, especia
l-
ly in light of the earlier antiunion statements by mana
g-
ers Orr and Ostwald, and the Respondent

s statement to 
employees the preceding June that it would look to rehire 
employees who were willing to work with it in 

positive

 
and 

constructive

 
ways.  The Respondent injected a 
substantial amount of subjectivity into the decisionma
k-
ing process by adding the 

professional relationships

 
factor and the 5
-
point bonus for requests by a parent or 
school official to retain a particular emp
loyee.  At the 
same time, the Respondent eliminated two objective cr
i-
teria, safety and willingness to work every day both 
morning and afternoon, which would appear particularly 
relevant considerations, given the increased morning and 
afternoon routes that 
the new contract required.  The R
e-
spondent offered
 
no explanation for deleting the 

wil
l-
ingness to work

 
factor.
  
 
Smith

s widespread errors in calculating attendance 
scores further undermine the Respondent

s asserted rel
i-
ance on the matrix.  The fact that
 
Special Education 
Transportation 
C
oordinator Smith eschewed using reli
a-
ble
 
attendance records, and incorrectly
 
rated 19 of 28 
employees suggests that she was
 
not sincerely motivated 
by a desire to assess employees under the matrix

s crit
e-
ria.  And interes
tingly, Employee Lynas

the vocal u
n-
ion supporter who served on the 2007 organizing ca
m-
paign, hand
-
delivered the Union

s campaign letter to 
M
anager 
Orr, and conducted home visits

was the only 
employee who received an erroneously 
low
 
score.  These 
circumstan
ces support an inference that she was targeted 
for layoff.  See 
Martech MDI
, supra (inconsistent expl
a-
nation and false and shifting reasons within a context of 
animus support finding of discriminatory layoff); 
Port
s-
mouth Ambulance
 
Service
, 323 NLRB 311, 31
8 (1997) 
(employer

s reaction to organizational efforts indicate 
 VISION OF ELK RIVER
,
 
INC
.
 
 
75
 
that individual employees

 
organizational efforts mot
i-
vated change in their conditions of employment and di
s-
ciplinary actions); 
Carriage Hill Foods
, 322 NLRB 127, 
130

131 (1996) (respondent s
eized 

first opportunity

 
to 
discipline four employees identifiable as union suppor
t-
ers).
 
Additionally, Smith offered only vague and conclusory 
explanations for the alleged discriminatees

 
very low 
scores on the professional
-
relationship factor.  For exa
m-
p
le, Smith testified that she gave Lynas a very low score 
(5 out of 20) because she had numerous complaints from 
one teacher and one parent about 

her professionalism, 
her rudeness.

  
Similarly, Smith testified that she gave 
Edick a zero 

[b]ecause
 
of her attitude, her professiona
l-
ism in general talking about special needs students.

  
Smith further testified that 

people

 
would complain 
about Edick 

weekly, numerous times

 
can

t put a 
number to it

complaining about her attitude, talking 
about other 
employees, talking about management.

  
The 
vagueness of Smith

s explanations for the low 

profe
s-
sionalism

 
scores, the inherent subjectivity of that factor 
and her many mistakes in calculating one of only two 
matrix factors based on objective data support 
a finding 
of pretext and unlawful motive.
 
The circumstances here undercut the Respondent

s 
claims that its questionable revisions and rampant errors 
were innocent and attributable to Smith

s busy work 
schedule at the time the layoff decisions were made.  
T
hey also persuade us that the judge erred when he
 
d
e-
clined to infer unlawful motivation, despite his finding 

 
ignored by our dissenting colleague

t
hat the Respon
d-
ent 

manipulat[ed]

 
the matrix to 

target specific e
m-
ployees.

  
The judge speculated that the
 
manipulation 
was not hiding unlawful discrimination, but rather an 
intent to eliminate the alleged discriminatees for certain 
other, unprotected conduct.  The judge suspected that the 
Respondent sought to rid itself of employees Stetler and 
Edick because 
they brought a cake to the facility, which 
Ostwald erroneously thought was intended to celebrate 
Orr

s layoff.  But the Respondent does not purport to 
have relied on the cake incident.  As to employee Martin, 
the judge speculated that the Respondent target
ed her 
because it believed that she had discussed job security 
with a school district employee.  The Respondent does 
claim to have relied on that incident when calculating 
Martin

s professionalism score, but we have
 
found the 
Respondent

s claimed reliance 
on the matrix itself to be 
pretextual.  A finding of pretext 

rais[es] an inference of 
discriminatory motive,

 
El Paso Electric Co.,
 
355 NLRB 
428, 428 fn. 3 (2010), and we properly draw that infe
r-
ence here. 
 
Our dissenting colleague rejects that inference,
 
having 
also discounted virtually all of the evidence of antiunion 
animus here.  He finds it implausible that the 

Respon
d-
ent was intent on ridding itself of preselected union su
p-
porters.

  
But, as we have explained, the evidence here 
strongly supports the
 
view that manager Orr

s stat
e-
ment

 

[W]e have to be really careful how we get rid of 
[union people

in fact came to pass.  The Respondent

s 
dilemma, of course, is that it was not nearly careful 
enough.
 
13
 
c.  
Consequences of the 
p
retext 
f
inding
 
For the reasons offered, we conclude that the Acting 
General Counsel has carried his initial burden under 
Wright Line
.  At this juncture, the burden would norma
l-
ly shift to the Respondent to show that it would have laid 
off the employees even absent their 
union activities.  
However, where 

the evidence establishes that the re
a-
sons given for the Respondent

s action are pretextual

that is, either false or not in fact relied upon

the R
e-
spondent fails by definition to show that it would have 
taken the same acti
on for those reasons, absent the pr
o-
tected conduct, and thus there is no need to perform the 
second part of the 
Wright Line
 
analysis.

  
Golden State 
Foods Corp
., 340 NLRB 382, 385 (2003) (citing 
Lim
e-
stone Apparel Corp.
, 255 NLRB 722 (1981), enfd. 705 
F.2d 
799 (6th Cir. 1982)).  Accordingly, we reverse the 
judge

s
 
decision and find that the alleged discriminatees 
were selected for layoff because of their union activities 
in violation of Section 8(a)(3) and (1) of the Act
.
 
B. 
The 8(a)(4) Allegations
 
The compl
aint separately alleges that the Respondent 
violated Section 8(a)(4) and (1) of the Act by laying off 
employees Martin, Stetler, and Edick because of their 
actual or perceived participation in Board proceedings.  
Section 8(a)(4) provides that it is an unfa
ir labor practice 

to discharge or otherwise discriminate against an e
m-
ployee because he has filed charges or given testimony 
under this Act.

  
Although the section literally protects 
only employees who have
 

filed charges or given
 
test
i-
mony,

 
it has been interpreted broadly to protect e
m-
ployees who have provided affidavits or sworn stat
e-
ments to the Board, 
NLRB v. Scrivener
, 405 U.S. 117 
(1972), as well as employees perceived to have filed 
                                        
        
 
13
 
 
Our dissenting colleague questions how the Respondent can be 
found to h
ave lain in wait for 2 years to rid itself of the discriminatees, 
but that is precisely what it foretold in 2007.  Asserting that we had to 

operational changes in 2009 to a three
-
tier syst
em to rid itself of these 
union supporters.  As stated in 
Marcus Management
, 292 NLRB 251, 


 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
76
 
Board charges, 
Maple City Stamping Co.
, 200 NLRB 
743, 
754 (1972).  Indeed, 

[o]nce an employee has been 
subpoenaed he should be protected from retaliatory a
c-
tion regardless of whether he has filed a charge or has 
actually testified.

  
Scrivener,
 
405 U.S. at 124.  The 
Board utilizes the 
Wright Line
 
test (discu
ssed above) to 
assess allegations of retaliation in violation of Section 
8(a)(4).  
Allied Mechanical
, 356 NLRB 
164, 165
 
(2010) 
(citing 
Newcor Bay City Division
, 351 NLRB 1034, 1034 
fn. 4 (2007)).
 
Under 
Wright Line
, the Acting General Counsel has 
satisfied 
his initial burden to demonstrate protected acti
v-
ity, employer knowledge, and animus.  Stetler and Ma
r-
tin engaged in protected activity around July 2008 when 
they furnished affidavits to the Region and received su
b-
poenas to testify at the Hirning hearing. 
 
The Respon
d-
ent, through 
Special Education Transportation 
C
oordin
a-
tor 
Smith. learned that Stetler and Martin were subpo
e-
naed when they requested leave to appear at the hearing.  
Further, although the Union, and not Edick, had actually 
filed the charge with
 
the Board, 
M
anager Orr perceived 
that Edick was the filer, accusing her of having 

pressed 
charges on him with the Union.

  
Although she denied 
the allegation, Edick admitted to Orr that she had given 
the Union information that led to the Union filing a 
c
harge.
 
 
Finally, the Acting General Counsel proved that the 
Respondent harbored animus toward employee particip
a-
tion in Board proceedings.  As described above, Orr a
c-
cused Edick of having 

pressed charges on him

 
when 
she visited his office to discuss the 
steps she needed to 
take to return to work from her medical leave.  The fact 
that Orr made this accusation, months after the charge 
was filed and in the context of discussing an unrelated 
matter, reveals the Respondent

s hostility toward Edick 
because of h
er role in the charge filing.  The Respon
d-
ent

s 
six
-
page 

history of charges

 
memo demonstrates 
that the Respondent disfavored charge filing and wanted 
to communicate that point to the employees.  Taking the 

history of charges

 
memo together with Orr

s 
accus
a-
tion of Edick and our finding that the Respondent

s pro
f-
fered justification for the layoff selections was pretext
u-
al, we find the Respondent harbored animus toward fi
l-
ing Board charges and participating in Board procee
d-
ings.  Accordingly, we find tha
t the Acting General 
Counsel satisfied his initial burden of proving that the 
layoffs of Stetler, Martin, and Edick were motivated in 
part by their actual or perceived participation in Board 
proceedings.  
 
As explained above, because we have found pretextu
al 
the Respondent

s proffered justification for selecting 
Stetler, Martin, and Edick for layoff, the Respondent has, 
by definition, failed to satisfy its 
Wright Line
 
defense 
burden.  
Golden State Foods Corp.
, supra,
 
340 NLRB at 
385.  For these reasons, we 
find that the layoff of those 
three employees additionally violated Section 8(a)(4) and 
(1) of the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged in ce
r-
tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirma
tive action designed to 
effectuate the policies of the Act.  Specifically, we shall 
order the Respondent to offer the unlawfully laid
-
off 
employees immediate and full reinstatement to their fo
r-
mer positions or, if those positions no longer exist, to 
substa
ntially equivalent positions, without prejudice to 
their seniority or other rights and privileges previously 
enjoyed, and make them whole for any loss of earnings 
and other benefits, computed on a quarterly basis from 
the date of termination to the date of
 
a proper offer of 
reinstatement, less any net interim earnings, as pr
e-
scribed in 
F.
 
W. Woolworth Co.
, 90 NLRB 289 (1959), 
plus interest as computed in 
New Horizons for the R
e-
tarded
, 283 NLRB 1173 (1987), compounded daily as 
prescribed in 
Kentucky River Me
dical Center
, 356 NLRB 
6
 
(2010.  In addition, the Respondent shall be required to 
remove from its files any references to the unlawful 
layoffs of these employees, and to notify them in writing 
that this has been done and that the layoffs will not be 
used a
gainst them in any way.
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Vision of Elk River, Inc., Elk River, Minn
e-
sota, its officers, agents, successors, and assigns, shall 
 
1. 
Cease and desist from
 
(a)  
Laying off or otherwise 
discriminating against 
employees for supporting the Union or any other labor 
organization.
 
(b) 
Laying off or otherwise discriminating against e
m-
ployees for participating in Board proceedings.
 
In any like or related manner interfering with, restrai
n-
ing, or 
coercing employees in the exercise of the rights 
guaranteed them by Section 7 of the Act.
 
2.  
Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a)  
Within 14 days from the date of this Order, offer 
Trudy Edick, Sharron
 
Lynas, Anne Martin, Susie Stetler, 
and Susan Walberg full reinstatement to their former jobs 
or, if those jobs no longer exist, to substantially equiv
a-
lent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoye
d.
 
(b)  
Make Trudy Edick, Sharron Lynas, Anne Martin, 
Susie Stetler, and Susan Walberg whole for any loss of 
 VISION OF ELK RIVER
,
 
INC
.
 
 
77
 
earnings and other benefits suffered as a result of the 
discrimination against them, in the manner set forth in 
the remedy section of this decision
.
 
(c)  
Within 14 days from the date of this Order, r
e-
move from its files any reference to the unlawful layoffs, 
and within 3 days thereafter, notify Edick, Lynas, Martin, 
Stetler, and Walberg in writing that this has been done 
and that the layoffs will not
 
be used against them in any 
way.
 
 
(d) 
Within 14 days after service by the Region, post at 
its Elk River, Minnesota facility copies of the attached 
notice marked 

Appendix.

14
  
Copies of the notice, on 
forms provided by the Regional Director for Region 18, 
after being signed by the Respondent

s authorized repr
e-
sentative, shall be posted by the Respondent and mai
n-
tained for 60 consecutive days in conspicuous places 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physica
l posting of paper 
notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or internet site, and/or 
other electronic means, if the Respondent customarily 
communicates with its employees by such means.  Re
a-
sonable step
s shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  In the event that, during the pende
n-
cy of these proceedings, the Respondent has gone out of 
business or closed the facility involved 
in these procee
d-
ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 
and former employees employed by the Respondent 
since August 31, 2009.
 
(e)  
Within 21 days after service by the Region, file 
wi
th the Regional Director for Region 18 a sworn certif
i-
cation of a responsible official on a form provided
 
by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
   
Dated, Washington, D.C.  September 28, 2012
 
 
 
Mark Gaston Pearce,   
                    
Chairman
 
 
 
 
Sharon Block,                                      Member
 
 
 
(
SEAL
)          
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
                                        
        
 
14
 
 
If this Order i
s enforced by a judgment of a United States court of 
appeals, the words in the notice reading 

Posted by Order of the N
a-
tional Labor Relations Board

 
shall read 

Posted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.

  
 
M
EMBER 
H
AYES
, 
dissenting.
 
Based on a flawed but ultimately balanced and sens
i-
ble evaluation of the evidence 
presented,
1
 
the judge di
s-
missed the Acting General Counsel

s allegations that the 
Respondent selected for layoff five employees because of 
their union activity and, regarding three of them, also 
because of their actual or perceived participation in 
Board p
roceedings.  The majority reverses the judge

s 
decision, cobbling together a rationale based largely on 
speculation and strained inference, anchored by two 
stale, 2
-
year
-
old statements, one from a manager who did 
not participate in the layoff selection pro
cess, and the 
other from a manager whose participation consisted of 
passive note
-
taking.  Because the evidence is insufficient 
to support the Acting General Counsel

s case, I would 
affirm the judge

s dismissal of the complaint.  Accor
d-
ingly, I respectfully
 
dissent. 
 
 
The material facts, recounted by the majority, are not 
much in dispute, but several of them warrant emphasi
z-
ing here.  In 2007, the Union campaigned to organize the 
Respondent

s employees, and the Board conducted an 
election in September of tha
t year.  The employees voted 
against representation by a vote of 61 to 50, and the 
Board certified the election results.  There is no evidence 
that any of the alleged discriminatees engaged in any 
union activity in the 2 years between that election and 
Aug
ust 2009, when the Elk River School District ma
n-
dated certain changes necessitating the layoff of two of 
the Respondent

s drivers and three of its aides.  The 
complaint does not allege that the layoff itself was u
n-
lawful, only that the Respondent selected 
the five alleged 
discriminatees for layoff because of their bygone protec
t-
ed activities.  According to the Acting General Counsel, 
the Respondent executed a 

carefully calculated strategy 
to implement adverse action against union supporters 
slowly and deli
berately

 
long after the Union

s election 
defeat.  
Thus, we are to believe that the Respondent lay 
in wait for 2 years, in the absence of any additional union 
activity, to rid itself of these five (inactive) union su
p-
porters.  For the reasons set forth 
below, I cannot agree.
 
The complaint

s 8(a)(3) and (4) allegations turn on the 
Respondent

s motive and
 
thus are properly
 
analyzed 
under the burden
-
shifting framework of 
Wright Line
, 251 
NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455
 
U.S. 989 (1982).  Under 
Wright Line
, 
the burden is on the Acting General Counsel to prove 
that protected activity was a motivating factor in the 
layoff decisions.  He can satisfy his burden by demo
n-
                                        
        
 
1
 

Respondent had knowledge of union activity by three of the five a
l-
leged discriminatees.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
78
 
strating that the alleged discriminatees engaged in pr
o-
te
cted activities, that the Respondent had knowledge of 
those activities, and that the Respondent harbored animus 
against them.  
 
All five of the alleged discriminatees engaged in pr
o-
tected activities

in 2007, 
2
 
years before their layoff

and thus the Acting 
General Counsel has met the first 
element of his 
Wright Line
 
case.  I note, however, the 
limited scope of Stetler

s, Martin

s, and Walberg

s acti
v-
ities.  Stetler signed an authorization card and discussed 
the Union with an unspecified number of coworkers. 
 
Martin signed an authorization card, attended several off
-
site union meetings, and wore a union button to work one 
day.  Walberg signed an authorization card and spoke to 
a handful of colleagues about the Union.
2
  
Even if the 
Respondent knew of their unio
n support in 2007, co
m-
mon sense suggests that the memory would have faded to 
insignificance by 2009.    
 
But the Respondent did not know.  That is, the Acting 
General Counsel failed to prove that it did.
3
  
The record 
contains no evidence that any agent of 
the Respondent 
observed any of Stetler

s, Martin

s, or Walberg

s limited 
union activities or later learned about them.  The major
i-
ty

s contrary finding rests on speculation and unconvin
c-
ing inference.  
 
First, the majority relies on the Respondent

s 

histo
ry 
of charges

 
memo to find that the Respondent knew or 
suspected that Martin and Stetler supported the Union.  
In relevant part, the memo states that 

Pauline Hirning
, 
along with union organizers from the SEIU, solicited 
voluntary testimony from company employees on behalf 
of charges being made by Hirning against the company

 
and that 

[such employees] were subpoenaed to appear at 
the hearing on July 16, 2008, on Hirni
ng

s behalf.

4
  
Hirning alleged that she had been unlawfully laid off.  
That Stetler and Martin agreed to testify on her behalf 
shows that they may have had knowledge of facts rel
e-
vant to her allegation.  It reveals nothing about their u
n-
ion views.  Nor do
es it prove that the Respondent knew 
or believed that Stetler and Martin had themselves e
n-
gaged in any union activity or supported the Union

s 
                                        
        
 
2
 
 
The record does not establish that the employees signed their a
u-
thorization cards
 

.
 
3
 
 
I agree with the majority that the Acting General Counsel proved 
that the Respondent (1) 
knew
 
of Lynas

 
and Edick

s union activities; 
(2) 
knew 
that Martin and Stetler received subpoenas to testify at a 
Bo
ard hearing in July 2008, which hearing was cancelled; and (3) 
b
e-
lieved
 
that Edick had participated in the filing of an unfair labor pra
c-
tice charge 
against the Respondent, which charge was withdrawn som
e-
time in 2007
.  
 
4
 
 
The record reveals that the Respo
ndent

s managers knew that 
Stetler and Martin were two of the subpoenaed employees.  
 
efforts to organize the Respondent

s employees.  The 
majority reads too much into the memo.
 
Likewise, the majorit
y errs in finding that the Acting 
General Counsel proved that the Respondent knew that 
Martin wore a union button to the Respondent

s annual 
meeting in 2007.  The Acting General Counsel did not 
offer any evidence that an agent of the Respondent o
b-
served Ma
rtin wearing the button or even stood in close 
proximity to Martin that day.  Nonetheless, the majority 
speculates that some agent of the Respondent must have 
seen Martin wearing the button.  More than 100 emplo
y-
ees attended the meeting, and the record lac
ks evidence 
suggesting, much less demonstrating, that it is more lik
e-
ly than not that Martin

s button was observed.  
 
Most egregiously, the majority finds that the Acting 
General Counsel proved that the Respondent knew that 
Walberg supported the Union mere
ly by showing that 
Walberg regularly ate lunch with 
Stetler, Edick, and 
Ma
r
tin.  The majority speculates that 

Walberg

s close 
association with those known union supporters caused 
the Respondent to suspect that Walberg, too, supported 
the Union.

  
As expla
ined above, Stetler and Martin were 
not 

known union supporters.

  
Even assuming arguendo 
that they were, it is an untenable stretch to find that Wa
l-
berg

s lunch habits satisfied the Acting General Cou
n-
sel

s burden of proof, and there is no record evidence
 
indicating that the Respondent did, in fact, suspect Wa
l-
berg of sharing her lunchmates

 
union sympathies.
 
Finally, I disagree with the majority

s adoption of the 
judge

s finding that the Respondent must have known 
about Stetler

s, Martin

s, and Walberg

s 
union activities 
because it allegedly closely monitored its employees.  
The judge found close monitoring based on three inc
i-
dents.  First, the Respondent

s 
s
pecial 
e
ducation 
t
ran
s-
portation 
c
oordinator
, Colleen Smith, required Walberg 
to produce a doctor

s 
note for taking sick leave that e
f-
fectively extended Walberg

s vacation.  Second, a school
 
district official contacted Smith and informed her that 
Martin and an employee of the school district had di
s-
cussed whether Martin would be working for the R
e-
spondent during a summer school session.  Third, several 
employees informed General Manager Mark Ostwald, 
apparently erroneously, that Stetler was celebrating Ma
n-
ager of Operations Brent Orr

s layoff when she brought a 
cake to a company picnic with icing r
eading, 

It

s a good 
day.

  
These three discrete events do not prove that the 
Respondent was omniscient in the workplace such that it 
must have known that Stetler, Martin, and Walberg di
s-
cussed unionization, attended offsite union meetings, or 
signed autho
rization cards at unspecified locations.
 
Price

s Pic
-
Pac Supermarkets, Inc
., 256 NLRB 742, 
742 fn. 1 (1981), enfd. 707 F.2d 236 (6th Cir. 1983), 
 VISION OF ELK RIVER
,
 
INC
.
 
 
79
 
cited by the majority, is clearly distinguishable.  In that 
case, the Board inferred that the respondent knew t
hat an 
employee had distributed and received authorization 
cards at her checkout counter workstation because the 
respondent kept that area under constant closed
-
circuit 
television monitoring.  There was no such monitoring 
here.  
 
In short, there is insuffi
cient evidence that the R
e-
spondent knew of Stetler

s, Martin

s, or Walberg

s union 
activities, and the complaint

s 8(a)(3) allegations should 
have been dismissed on that basis.  See 
Key Food
, 336 
NLRB 111, 121 (2001) (dismissing unlawful discharge 
allegati
on because record lacked proof that employer was 
aware that employee signed authorization card). 
 
But even assuming otherwise, the Acting General 
Counsel

s 
Wright Line
 
case still fails for lack of proof 
that in 2009, at the time of the layoffs, the Respond
ent 
harbored animus toward employees

 
union activities 
and/or participation in Board proceedings.  Finding to the 
contrary, the majority relies heavily on statements made 
back in 2007 by General Manager Ostwald and Manager 
of Operations Orr.  That reliance
 
is misplaced.  
 
To begin with, Ostwald played no role in the layoff 
decisions.  He was not even on the scene.  He fell ser
i-
ously ill and was hospitalized in mid
-
August 2009, b
e-
fore Special Education Transportation Coordinator 
Smith, revising the bus 
routes in conformity with the 
school district

s demands, determined that the Respon
d-
ent required two fewer drivers and three fewer aides.  
Ostwald did not return to work until late 2009, well after 
the layoff decisions occurred.  For his part, Orr played a
 
ministerial role in the layoff process, merely recording 
the scores that Smith assigned to the employees.
5
  
B
e-
cause Ostwald played no role in the layoff decisions, and 
Orr only a ministerial one, their statements do not su
p-
port a finding that the alleged 
discriminatees were selec
t-
ed for layoff because of their union activities.  See 
JS 
Mechanical, Inc.
, 341 NLRB 353, 354 fn. 7 (2004) (s
u-
perintendent

s alleged antiunion statements 

could not 
have motivated the hiring decision because he had no 
part in it

);
 
Brown & Root Industrial Services
, 337 
NLRB 619, 619 (2002) (declining to infer unlawful m
o-
tivation from antiunion statements of supervisor who 
played no role in hiring decisions).  
 
                                        
        
 
5
 
 
Smith made the layoff selections.  
There is no evidence that Orr 
assigned ratings to
 
employees or had any other input into the scores 
they received.  
The record shows 
that 
Orr furnished Smith with a model 
matrix that the Respondent had 
used years earlier, and that Smith added 
a 5
-
point bonus feature after some unspecified discussion with Orr.  
That limited evidence fails to demonstrate that Orr played any material 
role 
in selecting the five alleged discriminatees for layoff.
 
Further diminishing the probative value of Ostwald

s 
and Orr

s statements
 
is the fact that they were made 
some 2 years prior to the challenged layoffs.  As the 
judge correctly found, the 2007 statements are simply too 
remote in time from the September 2009 layoffs to prove 
that the selection decisions were motivated by union a
n-
imus.  This is especially true given the fact that the U
n-
ion

s campaign was long defunct when the layoffs o
c-
curred.  There was no union activity in September 2009 
or any hint that it might start again.  
 
The Board

s decision in 
Children

s Services Intern
a-
t
ional
, 347 NLRB 67 (2006), is apposite in this regard.  
There, the Board found that a manager

s letter, which 
expressed great antipathy toward the union, 

d[id] not 
shed light on the [r]espondent

s motive

 
in laying off 
prounion
 
employees 2 years after the letter was distribu
t-
ed.  The Board relied on the passage of time as well as an 
absence of evidence that the letter

s author had played a 
role in the challenged layoffs.  The statements by Orr and 
Ostwald are just as stale as th
ose in 
Children

s Services
.
6
  
Moreover, like the author of the letter in 

r-
vices
, Ostwald played no role in the 
decisionmaking pr
o-

.
7
 
The majority further overreaches by finding evidence 
of animus towar
d protected activities in the Respondent

s 

history of charges

 
memo, which circulated more than a 
year prior to the challenged layoffs.  The memo details 
the unfair labor practice charges filed against the R
e-
                                        
        
 
6
  
See 
also 
New Otani Hotel & Garden
, 325 NLRB 928, 939 (1998) 
(declining to rely on employer

s alleged expression of antiunion animus 
8 months before discharge in part because temporally remote); 
Ma
gic 
Pan, Inc.
, 242 NLRB 840, 853 (1979) (finding employer

s alleged 
antiunion statements made 6 months before discharge too remote to 
support finding of animus); 
Permaneer Corp.
, 214 NLRB 
367, 
369 fn.
 
8 (1974) (statements of union animus made 1 year before
 
discharge 
were 

too remote in time to constitute probative evidence of union 
animus at the time of [] discharge

); cf. 
Amcast Automotive of Indiana
, 
Inc.
, 348 NLRB 836, 
838

839 (2006) (2
-
year gap between union a
c-
tiv
i
ty and discharge too 
great
 
to support causal nexus).  The majority

s 
reliance on 
St. George Warehouse, Inc.
, 349 NLRB 870 (2007), is 
misplaced.  In that case, the Board relied in part on a plethora of adj
u-
dicated unfair labor practices, including unlawful discharges and disc
i-
pline,
 
interrogation, impression of surveillance, solicitation of grie
v-
ances, and promise of benefits to conclude that discipline imposed 3 to 
4 years later was motivated by union animus.  Id. at 878.  The present 
case, which involves a few
 
isolated
 
statements a
nd not a host of adjud
i-
cated unfair labor practices, is far more akin to 
Children

s Services
 
than 
St. George Warehouse
.  
 
7
 
 
Even apart from these considerations
, I note that 

employee Forner in 2007 is not the smoking gun the majority po
rtrays 
it to be.  Forner asked 
Orr 
how the Respondent would deal with
 

nion 
people,

 
not prounion employees, and hence 

would get rid of them
 
arguably reveals no more than an intent to fend 
off the Union

s nonemployee organizers by 
lawful means.  
T
he burden 
of proving 
unlawful
 
motivation lies with the Acting General Counsel, 
and the record lacks 
definitive 
evidence that Orr

betrayed a desire to discharge employees who supported the Union
.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
80
 
spondent, describes the outcome of each, and id
entifies 
the costs incurred by the Respondent to defend against 
them.  It does not contain any threat, promise, or other 
coercive statement.  Thus, the memo neither reveals ho
s-
tility toward employees

 
protected activities nor bridges 
the temporal gap betwe
en Ostwald

s and Orr

s 2007 
statements and the August 2009 layoffs.  See Section 
8(c) of the Act
.
 
Similarly, the majority errs in finding that the R
e-
spondent

s June 5, 2009 memo constitutes evidence that 
the Respondent harbored animosity toward employees 
w
ho had supported the Union.  The June 5 memo does 
not mention the Union or unionization, which is unsu
r-
prising considering that the Union

s organizing efforts 
had ceased nearly 2 years earlier.  Nevertheless, the m
a-
jority finds something nefarious in the m
emo

s statement 
that the Respondent 

can offer a reasonable assurance of 
employment next fall to all employees who are willing to 
work with the company in positive and constructive ways 
in implementing the necessary changes.

  
Those changes 
included that e
mployees would have to run more routes 
each day.  Thus, the evident purpose behind the quoted 
statement was to encourage a positive, cooperative r
e-
sponse to the demands imposed by a significantly i
n-
creased workload.  My colleagues pass up the obvious 
meani
ng and go for the hidden one, reading the words 

positive

 
and 

constructive

 
as code for 

nonunion.

  
I 
observe that the Acting General Counsel does not argue 
that the June 5 memo evidences animus toward protected 
activities.
8
  
 
The majority further 
infers unlawful motive based on 
its finding that the Respondent

s proffered reason for 
selecting the alleged discriminatees was pretextual, i.e., 
false or not in fact relied upon.  This finding is a bit el
u-
sive.  The Respondent

s proffered reason was that 
it had 
to lay off two drivers and three aides, and, evaluating its 
work
 
force under the layoff matrix, it selected the two 
lowest
 
scoring drivers and three lowest
-
scoring aides.  
There is no dispute that the selected employees had the 
lowest scores, so the
 
proffered reason plainly is not false.  
And if the Respondent did not, in fact, rely on those 
scores, how does one explain the fact that the selectees 
happened to have the lowest scores?  Coincidence?
 
But that is not what my colleagues mean by 

pretext

 
h
ere.  They contend that the revised layoff matrix was so 
flawed in itself, and so carelessly applied, as to permit an 
inference, which they draw, that the entire matrix
-
based 
evaluation process was nothing but a pretext.  The pr
o-
                                        
        
 
8
 
 
The June 5 memo is brief
ly referenced in the fact section of the 
Acting General Counsel

s brief, but he does not argue that the judge 
erred by failing to infer animus from it.  
 
cess was not, as it appeare
d to be, merely error
-
prone 
and, to a certain extent, subjective.  It was an exercise in 
make
-
believe.  Smith only pretended to evaluate the e
m-
ployees.  In reality, behind the scenes, the Respondent 
was intent on ridding itself of preselected union suppor
t-
ers.  It is not at all apparent why this should be so, since 
the Union had been twice rejected by a majority of the 
Respondent

s employees and had been absent from the 
scene for 
2
 
years.  Further, even were the Respondent 
intent on nipping a renascent orga
nizing effort in the bud, 
why would it undertake a phony selection process that 
eliminated only one former leader of the union drive

Sharron Lynas, about whom Smith had received nume
r-
ous complaints of rudeness

and otherwise focused on 
four employees who ap
pear to have engaged in, at most, 
incidental union activity.
 
Pretext may not be lightly inferred.  It must be proven, 
and the burden of doing so rests with the Acting General 
Counsel.  See, e.g., 
New York Telephone
, 300 NLRB 
894, 896 (1990), enfd. mem. 940
 
F.2d 648 (2d Cir. 
1991).  Evidence that an employer made a poor or rash 
business decision does not prove pretext.  
Munro Ente
r-
prises,
 
210 NLRB 403, 420 (1974).  Moreover, when 
examining an employer

s proffered justification, the 
Board must be careful not 
to improperly substitute its 
business judgment for that of the employer.  
Aero D
e-
troit, Inc.
, 321 NLRB 1101, 1105 (1996).  
 
The majority finds pretext based in part on Smith

s 
having added to her layoff analysis the 

professional 
relationships

 
category an
d a 
five
-
point bonus for special 
requests by a parent or school official.  According to the 
majority, the Respondent made it easier to target union 
supporters for layoff by injecting subjectivity into the 
decisionmaking process.  My colleagues exaggerate t
he 
degree of subjectivity involved.  First, the special
 
request 
bonus was not subjective.  If a parent or school official 
makes a special request for a driver or aide, that request 
is an objective fact.  The parent or official may have had 
subjective reaso
ns for making the request, but Smith 
considered the objective fact of the request itself.  S
e-
cond, Smith

s scoring of employees on 

professional 
relationships

 
was also largely based on objective fact.  
For example, Smith testified to receiving numerous co
m-
plaints of Lynas

 
rudeness, and weekly complaints about 
Edick

s attitude, 

talking about other employees, talking 
about management.

  
Again, the complainants

 
reasons 
for complaining may have been subjective, but the co
m-
plaints themselves were fact.
 
But 
even granting that the revised matrix imported a 
degree of subjectivity into the layoff
-
selection process, 
that does not show pretext.  Finding that subjective crit
e-
ria were considered is vastly different from proving that 
 VISION OF ELK RIVER
,
 
INC
.
 
 
81
 
the Respondent used those criteri
a as a pretext to di
s-
guise unlawful discrimination.  The Board requires a
f-
firmative proof that subjective criteria were utilized as a 
pretext.
9
  
By finding that Smith

s addition of subjective 
factors 
in itself
 
evidences pretext and unlawful motiv
a-
tion, the
 
majority effectively dispenses with that r
e-
quirement.   
 
Similarly, the Respondent

s elimination of the safety 
and 

willingness to work every day

 
factors does not 
support a finding of pretext.  Smith testified without co
n-
tradiction that she eliminated th
e safety factor because 
there had been no accidents in the preceding year (and 
hence, in her view, all of the drivers were similarly sit
u-
ated), and the aides do not drive the Respondent

s veh
i-
cles.  The Acting General Counsel contends that the saf
e-
ty categ
ory could have been retained if factors other than 
vehicle accidents were considered, but he neither co
n-
tends nor shows that such factors were ever considered 
by the Respondent in prior layoffs.  Unlike the majority, 
I do not find it suspicious that Smith 
eliminated the saf
e-
ty category rather than drilling down below the primary 
safety concern of a company engaged in the business of 
driving:  traffic accidents.  By faulting the Respondent on 
this front, the majority substitutes its business judgment 
for tha
t of the employer, contrary to Board precedent.  
 
Regarding the 

willingness to work every day

 
categ
o-
ry, the majority notes its elimination went unexplained.  
However, the Acting General Counsel bears the burden 
of proving pretext, and he did not ask Smit
h at trial to 
explain why she dropped that factor.  More importantly, 
the Acting General Counsel fails to point to any evidence 
that, had the matrix retained the safety and 

willingness 
to work every day

 
categories, and had the safety factor 
been more bro
adly interpreted and applied, any alleged 
discriminatee would have benefited and been less su
s-
ce
p
tible to layoff.  This lack of proof is fatal to the Ac
t-
ing General Counsel

s argument on this point.  
 
According to the majority, pretext is also evident from
 
Smith

s errors in calculating employees

 
attendance 
scores.  However, Smith

s errors actually 
benefited
 
Stetler, Walberg, and Edick, which undermines the m
a-
jority

s notion that the Respondent manipulated the a
t-
tendance factor to discriminate against them.
  
It is true 
that Smith

s errors cost alleged discriminatee Sharron 
Lynas 
five
 
points, but even had the attendance scores 
been calculated accurately, Lynas still would not have 
                                        
        
 
9
 
 
See 
FES
, 331 NLRB 9, 13 (2000) (

Regardless of whether subje
c-
tive or objective employment criteria 
are at issue in the position for 
which applicants apply, the General Counsel may show, in the altern
a-
tive, that the employer did not uniformly adhere to the announced r
e-
quirements, or that the requirements were, themselves, pretextual or 
pretextually appli
ed.

).  
 
avoided layoff.
10
  
Under these circumstances, Smith

s 
errors cannot possibly su
pport the majority

s finding that 
the matrix was used as a pretext to disguise unlawful 
discrimination. 
 
Finally, having disagreed that the 

professional rel
a-
tionships

 
factor was irredeemably subjective, I also di
s-
agree with the majority

s assertion that 
Smith

s testim
o-
ny concerning the alleged discriminatees

 
scores on that 
factor was suspiciously vague.  Questioned on this su
b-
ject 6 months after she made the layoff decisions, Smith 
explained the complaints that formed the basis for the 
employees

 
scores.
  
She identified the sources and ge
n-
eral tenor of those complaints.  In my view, her testim
o-
ny does not reasonably raise suspicions sufficient to ju
s-
tify an inference that the matrix was used as a pretext for 
union discrimination.  In finding to the contra
ry, the m
a-
jority essentially reverses the burden of proof, requiring 
the Respondent to prove that its proffered explanation 
was not pretextual in order to avoid a finding of unlawful 
motivation.  This our case law does not permit.  
New 
York Telephone
, 300 
NLRB at 896.
 
In light of these glaring weaknesses in the majority

s 
pretext rationale, one thing becomes clear.  Were it not 
for the fact that Orr made that remark about being 

really 
really careful

 
about getting rid of 

union people,

 
the 
pretext inferen
ce would be simply untenable.  It is only 
in the glare of that statement that the hints and clues that 
are grist for the majority

s speculation mill take on a l
u-
rid hue.  The whole case really comes down to that r
e-
mark, made in 2007 when a union campaign w
as ong
o-
ing.  That campaign failed.  The employees rejected the 
Union.  Two years passed without any union activity.  
The remark was ancient history, and Board precedent 
supports disregarding it.  For reasons outside the R
e-
spondent

s control, layoffs became
 
necessary.  Emplo
y-
ees were evaluated based on objective facts, by Smith, 
not Orr.  In doing so, Smith made mistakes, which lo
w-
ered the score of one alleged discriminatee

who would 
have been laid off anyway even absent the mistake

and 
raised the scores of 
three others.  In short, the record ev
i-
dence fails to support the Acting General Counsel

s the
o-
ry that the layoffs were part of a carefully calculated 
strategy to rid the Respondent of the alleged discrim
i-
natees because of their long
-
past protected activit
ies. 
Furthermore, none of the alleged 8(a)(4) discriminatees 
ever testified against the Respondent

s interests, and the 
relevant charges were withdrawn or settled long before 
                                        
        
 
10
 
 

score, she would have received 15 points

3 fewer than the 18 points 
received by the lowest scoring aide who was retained.  
The Respondent 
accurately calculated the attendance sc
ore of the remaining alleged 
discriminatee, Martin.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
82
 
the layoffs.  Finally, to the extent the Acting General 
Counsel contends that the
 
Respondent lay in wait for 2 
years to retaliate against an employee for eating lunch 
with coworkers allegedly known to have supported the 
Union, neither the record nor common experience just
i-
fies that speculation.  
 
I would dismiss the complaint in its en
tirety.
 
Dated, Washington, D.C.  September 28, 2012
 
 
 
Brian E. Hayes,                                   Member
 
 
 
          
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED 
B
Y 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the 
United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this 
n
otice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join
,
 
or assist a union
 
Choose representatives to bargain wi
th us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
lay off or otherwise discriminate against 
you for supporting the Union or any other labor organ
i-
z
a
tion.
 
W
E WILL NOT
 
lay off or otherwise discriminate against 
you for participating in Board proceedings.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL
, within 14 days f
rom the date of the Board

s 
Order, offer Trudy Edick, Sharron Lynas, Anne Martin, 
Susie Stetler, and Susan Walberg full reinstatement to 
their former jobs or, if those jobs no longer exist, to su
b-
stantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously e
n-
joyed.
 
W
E WILL
 
make Trudy Edick, Sharron Lynas, Anne 
Martin, Susie Stetler, and Susan Walberg whole for any 
loss of earnings and other benefits suffered as a result of 
the discrimination against them
, less any net interim 
earnings, plus interest.
 
W
E WILL
, within 14 days from the date of the Board

s 
Order, remove from our files any reference to the unla
w-
ful 
layoffs 
of those employees, and 
WE WILL
, within 3 
days thereafter, notify them in writing that 
this has been 
done and that the layoffs will not be used against them in 
any way.
 
V
ISION OF 
E
LK 
R
IVER
,
 
I
NC
.
 
 
Florence I. Brammer, Esq.
, 
for the General Counsel.
 
Thomas R. Revnew, Esq. 
and
 
Jon S. Olson, Esq., 
of Minnea
p-
olis, M
innesota
, for the Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
R
ICHARD 
A.
 
S
CULLY
, Administrative Law Judge.  Upon a 
charge filed on November 9, 2009, by Susie Stetler, an indivi
d-
ual, the Regional Director
 
for
 
Region 18, National Labor Rel
a-
tions Board (the Board), issued a complaint on Fe
bruary 11, 
2010, alleging that Vision of Elk River, Inc. (Respondent) had 
committed certain violations of the National Labor Relations 
Act (the Act).  Respondent filed a timely answer denying that it 
had committed any violation of the Act.
 
A hearing was he
ld in Minneapolis, Minnesota, on March 16 
through 19, 2010, at which all parties were given a full oppo
r-
tunity to examine and cross
-
examine witnesses and to present 
other evidence and argument.  Briefs submitted on behalf of the 
General Counsel and Respond
ent have been given due consi
d-
eration.  Based on the entire record, and from my observation 
of the demeanor of the witnesses, I make the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
At all times material, Respondent was a Minnesota corpor
a-
tion with offices 
and places of business in Elk River and Ro
g-
ers, Minnesota, providing services to the Elk River, Minnesota 
School District, including transporting students to schools by 
bus and providing charter services for school
-
related activities.  
During the calendar 
year 2009, Respondent, in the conduct of 
its business operations, derived gross revenues in excess of 
$500,000 and purchased and received goods and supplies va
l-
ued in excess of $50,000 directly from suppliers located outside 
the State of Minnesota.  Respon
dent admits, and I find, that at 
all times material it was an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.
 
II
.
  
THE LABOR ORGANIZATI
ON INVOLVED
 
Respondent admits, and I find, that at all times material, Se
r-
vice 
Employees International Union (SEIU), Local 284 (the 
Union) has been a labor organization within the meaning of 
Section 2(5) of the Act.
 
III
.
  
THE ALLEGED UNFAIR L
ABOR PRACTICES
 
Since 2000, Respondent has performed under a series of co
n-
tracts with the Elk 
River School District (ERSD) providing 
transportation for it students.  Respondent provides buses and 
drivers for what are referred to as 

regular education

 
routes 
and buses, vans, drivers, and aides for what are referred to as 
 VISION OF ELK RIVER
,
 
INC
.
 
 
83
 

special education

 
routes.
1
  
The issues involved in this pr
o-
ceeding concern an August 2009 layoff of drivers and aides 
who worked on the special education routes.  The parties agree 
that the layoffs were occasioned by a restructuring by ERSD of 
its transportation system which resul
ted in fewer drivers and 
aides being needed for the special education routes operating in 
the 2009

20
10 school year.  There is no dispute that the layoffs 
were the result of an economic decision by ERSD to restructure 
its special education routes.  However
, the complaint alleges 
that Respondent selected certain drivers and aides for layoff in 
a discriminatory manner because those employees engaged in 
or were perceived to have engaged in protected concerted acti
v-
ities and support for the Union and/or because
 
they cooperated 
with the Board in connection with the processing of a represe
n-
tation petition filed by the Union and the investigation of unfair 
labor practice charges in violation of Section 8(a)(3), (4), and 
(1) of the Act.
 
Counsel for the General Couns
el contends that Respondent 
created and applied a matrix of components to be used in d
e-
termining who in the special education department would be 
laid off that was designed to target certain employees because 
of their support for the Union and/or their coo
peration with the 
Board.  She asserts that the matrix Respondent used was u
n-
supportable and subjective and was 

designed, tweaked and 
manipulated

 
in order to reach the desired end of removing the 
five targeted individuals.
 
Respondent contends that there i
s no evidence that its dec
i-
sion to lay off the five alleged discriminatees was based on 
union animus, that the evidence fails to establish that it had 
knowledge of any protected activity on the part of one or more 
of the alleged discriminatees, and that th
e protected activities it 
did know about were so remote in time that there can be no 
causal connection with the layoffs in August 2009.  It asserts 
that even though it may have made mistakes in applying the 
criteria of the matrix, there is no evidence that
 
it violated the 
Act by selecting any of these five individuals for layoff.
 
Background Facts
 
Respondent was formed in January 2000
,
 
and has provided 
transportation services for ERSD since that date.  It took over 
those duties from an entity known as Billma
r Transportation 
which had a collective
-
bargaining relationship with the Union.  
There have been three attempts by the Union to organize R
e-
spondent

s employees and representation elections have been 
held during the 2002

20
03, 2007

20
08, and the current sch
ool 
year.  The Union also filed a number of unfair labor practices 
charges against Respondent.
 
Mark Ostwald has been Respondent

s general manager since 
its formation and has overall responsibility for oversight of its 
facilities, management staff, and empl
oyees.  Brent Orr served 
as the manager of operations at the Elk River facility from July 
2006 until June 2009, when he was laid off.  Orr returned to 
work for Respondent as a consultant from mid
-
August to mid
-
October 2009, when Ostwald was incapacitated d
ue to illness.  
Colleen Smith has been employed by Respondent since January 
                                        
        
 
1
 
Respondent also provides a third type of service involving charter 
buses which is not directly involved here.
 
2000
,
 
and has served as its special education transportation 
coordinator for approximately 
8
 
years.  In that position, she 
designs the special education routes, assigns drivers and
 
aides 
to those routes and supervises those employees.
 
Respondent and ERSD began negotiating a new contract 
du
r
ing the early part of 2009.  The resulting agreement changed 
what had been a 

two
-
tier

 
system in which the school buses 
made two runs in the mor
ning and two runs in the afternoon to 
a 

three
-
tier

 
system in which the school buses made three runs 
in the morning and three in the afternoon.  This resulted in the 
need for fewer buses to transport the students.  In April 2009, 
ERSD also informed Respondent that it was changing the 
method for assigning a
ides to special education routes.  Instead 
of there being an aide assigned to every special education route, 
an aide would be assigned only to a route on which there was a 
specific student need for one, which Orr has described as 

a 
substantial departure f
rom past practice.

  
However, in an end 
of the 2008

20
09 school year communication to employees 
signed by Ostwald and Orr, Respondent advised them that al
t-
hough ERSD was proposing a number of significant changes in 
the transportation services being provide
d, 

the company can 
offer a reasonable assurance of employment next fall to all 
employees who are willing to work with the company in pos
i-
tive and constructive ways in implementing the necessary 
changes.

 
Operative Facts
 
On August 13, 2009, Respondent held
 
its annual preschool 
year meeting and training session for all employees.  No special 
education route assignments were made at that time but there 
was no mention of any layoffs.  Smith testified that she had not 
yet developed those routes because she had 
not received the 
information she needed to do so from ERSD. 
 
The route prep
a-
ration process begins when Smith gets 
r
equests for 
s
pecial 
t
ransportation from ERSD.  She said that in 2009
,
 
these r
e-
quests began to trickle in during the last 
2
 
weeks of August.  
Once she got the requests, which include the identity of the 
students, their addresses, any physical impairments, the 
schools, grades, the type of vehicle and any special equipment 
needed, and any other specific needs, she began to set up the 
routes.  She 
said that it took her about 
2
 
weeks of 10
-
 
to 16
-
hour days to accomplish this.  The process differed from prev
i-
ous years because of the switch to the three
-
tier system and the 
fact that aides were to be assigned to vehicles only when there 
was a specific n
eed.
 
Smith testified that it is not until after the routes are deve
l-
oped that she makes the assignments of the drivers and aides.  
In 2009, once she had the routes done, she found there were 
fewer routes than in previous years and that not all of the exis
t-
ing drivers and aides were needed to cover them.  In order to 
determine who would be given routes and who would be laid 
off she used a matrix of components to rank the special educ
a-
tion employees.  The two lowest ranking drivers and three lo
w-
est ranking ai
des were laid off.
 
According to Smith, Orr provided her with a matrix that had 
previously been used in selecting regular education drivers for 
layoff as there had never been layoffs in the special education 
department.  That version of the matrix took into
 
consideration, 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
84
 
seniority, the previous year

s attendance and safety record, and 
whether the driver was willing to drive every day and in the 
morning and afternoon.  Counsel for the General Counsel co
n-
tends that the revised matrix that Smith developed and 
used 
was designed to achieve the end of eliminating the five alleged 
discriminatees inasmuch as if she used the matrix Orr provided 
their rankings would have allowed all of them to keep their 
jobs.  Smith said she had to revise the matrix because it only 
a
pplied to drivers and not to aides.  She did not explain why she 
had to use a single matrix for what are significantly different 
positions with different responsibilities and which were ranked 
separately.  Smith said that she took out the safety component,
 
which provided for a score of up to 30 points out of 100, b
e-
cause there had been no accidents during the previous year.  It 
is difficult to understand her reasoning, since numerous factors 
short of an actual accident would appear to have a bearing on 
an e
mployee

s overall safety record and safety was allegedly a 
primary concern of the Respondent.  She also removed the 
components relating to willingness to work which also advers
e-
ly impacted the discriminatees

 
scores and inserted two new 
categories, 

profes
sional relationships

 
and customer requests 
for a particular a driver 
and/or aide.  This in effect removed two 
objective criteria and replaced them with two totally subjective 
criteria which enabled Smith to manipulate the scoring any way 
she chose since s
he alone determined what constituted a pos
i-
tive 

professional relationship

 
and she alone knew whether a 
specific driver or aide was the subject of a customer request.
 
In a memorandum, dated August 31, 2009, Smith informed 
the special education drivers and
 
aides that ERSD, in an effort 
to reduce expenditures, had 

changed the general approach to 
special education transportation,

 
resulting in fewer drivers and 
aides being needed for the 2009

20
10 school year.  The memo 
states that in order 

to ensure a fair
 
procedure for assigning 
work

 
and to 

provide the best staff possible for serving the 
transportation needs of special education students,

 
a matrix 
had been developed to rank current drivers and aides and d
e-
termine the order in which will be assigned avai
lable work.  It 
states that the matrix takes into consideration 

longevity with 
the company; attendance/dependability; professional relatio
n-
ships with district staff and students, patrons, and work co
l-
leagues, as well as special customer requests.

  
It sta
tes that the 
drivers and aides 

may request a copy of the matrix

 
and their 

overall ranking on the 

 
After applying the matrix criteria, Smith determined that 
drivers Susie Stetler and Anne Martin and aides Trudy Edick, 
Sharron Lynas,
 
and Susan Walberg would be laid off.  None of 
the five employees was actually formally notified by Respon
d-
ent that they had been laid off.  They learned of their fate when, 
as the start of the school year approached and they had not 
received route assignm
ents, they called or went to the facility 
and were told that there no routes for them.
 
Analysis and Conclusions
 
The General Counsel contends that Respondent had targeted 
each of the five alleged discriminatees for removal from its 
employ because of their s
upport for the Union and/or because 
they had cooperated with the Board in connection with an u
n-
fair labor practices charge that had been scheduled for hearing 
in July 2008
,
 
but was settled before the hearing commenced.  
Respondent asserts that the alleged 
discriminatees were laid off 
because there were not enough positions available in the 2009

20
10 school year and an evaluation of their work performance 
resulted in their being ranked lower than other employees co
m-
peting for the same jobs.
 
In a case such as
 
this, where the employer

s motivation for a 
personnel action is in issue, it must 
be 
analyzed in accordance 
with the test outlined by the Board in 
Wright Line
, 251 NLRB 
1083 (1980)
, enf
d
.
 
662 F.2d 800 (1st Cir. 1981), cert. denied 
455 U.S. 393 (1982), app
roved in 
NLRB v. Transportation 
Management Corp.
, 462 U.S. 393 (1983).  Under 
Wright Line
, 
the General Counsel must introduce persuasive evidence that 
animus toward protected activity was a substantial or motiva
t-
ing factor in the employer

s decision.  Once that has been done, 
the burden of persuasion shifts to the employer to demonstrate 
that it would have taken the same action even the absence of 
protected activity on the part of the employee.  
Manno Electric
, 
321 NLRB 278, 280 fn. 12 (199
6).  To sustain his initial bu
r-
den, the General Counsel must show (1) that the employee has 
engaged in protected activity; (2) that the employer had 
knowledge of that activity; and (3) that such activity was a 
substantial or motivating reason for the emplo
yer

s adverse 
action.  
Naomi Knitting Plant
, 328 NLRB 1279, 1281 (1999).  
In other words, there must be a motivational link or nexus b
e-
tween union animus and the adverse employment action.  
American Gardens Management Co.
, 338 NLRB 644, 645 
(2002).  Moreov
er, this nexus 

must rest on something more 
than speculation and conjecture.

  
Amcast Automotive of Ind
i-
ana, Inc.
, 348 NLRB 836, 839 (2006).  Direct evidence of u
n-
lawful motivation is seldom available and it may be established 
by circumstantial evidence an
d the inferences drawn there 
from.  E.g., 
Abbey Transportation Service
, 284 NLRB 689, 701 
(1987); 
FPC Mouldings, Inc. v. NLRB
, 64 F.
3d 935, 942 (4th 
Cir. 1994); 
Shattuck Denn Mining Corp.
, 362 F.2d 466, 470 
(9th Cir. 1966)
.
 
1
.  Employees

 
u
nion 
s
upport and
 
a
ctivity and
 
e
mployer 
k
nowledge
 
Respondent contends that it had no knowledge that any of 
the five alleged disciminatees had engaged in any activity pr
o-
tected by the Act.  As noted above, the Union has made three 
attempts to organize Respondent

s employees and has filed 
several unfair labor practices charges against it.  During the 
2007 organizing campaign Trudy Edick attended union mee
t-
ings, spoke to other employees about the Union, and solicited 
authorization cards.  She wore a pro
-
Union button
 
on her shirt 
at work and at the annual employee meeting.  Her picture a
p-
peared in a 
u
nion newsletter distributed to employees who had 
signed authorization cards during the summer of 2007
,
 
and she 
was quoted as being in favor of union representation.  Edic
k 
credibly testified that prior to the September 2007 represent
a-
tion election, she was called into Orr

s office where 
M
anager 
James O

Neill was also present and there was a discussion 
about her union activity.  They accused Edick of having di
s-
closed to the
 
Union a list of employee names and addresses 
which she had in connection with her involvement with the 
 VISION OF ELK RIVER
,
 
INC
.
 
 
85
 
company newsletter.
2
  
O

Neill said that since all management 
employees had denied giving out the list, they assumed that it 
was Edick who did so.  Later
 
in 2007, Edick was again called 
into Orr

s office where he accused her of having 

pressed 
charges on him with the Union,

 
a reference to a charge that 
was filed by the Union after the accusation that she had di
s-
closed the list of employee names.  In the s
ummer of 2008, Orr 
posted in the breakroom and distributed a memorandum he had 
prepared 

as an informational item for the employees

 
outli
n-
ing 

a history of charges, complaints and Union action

 
brought against Respondent by the Union which he said r
e-
quire
d it to divert resources that might have been used for other 
purposes such as the purchase 
of 
new equipment or raising 
wages.  Included was a charge arising from his accusations that 
Edick had disclosed confidential personnel information.  Orr 
also noted t
hat he had received a 

cease and desist

 
letter from 
the SEIU by fax within 
3
 
hours of his conversation with Edick 
about the list of names.
 
Despite this, Orr denied any knowledge that Edick had ever 
engaged in any union activity.  He said that Edick had de
nied 
contacting the Union about disclosure of the list of names and 
that he 

absolutely

 
believed her.  Edick credibly testified that 
she told Orr she did not initiate the charge herself but had told 
union organizers about his accusations which led to the 
Union 
filing a charge.  Moreover, as is discussed below, the evidence 
as a whole shows that there was very little that was said or done 
by Respondent

s employees concerning the workplace that did 
not promptly make its way to its managers.  I find that R
e-
sp
ondent was aware that Edick was a supporter of the Union 
and that she had engaged in protected activity.
 
Susie Stetler was a driver at the Elk River facility before b
e-
ing laid off.  She credibly testified that she had signed a union 
authorization card and 
spoke with employees about the Union.  
She said that she was asked questions about the Union at the 
Respondent

s facility on a daily basis as she was one of the few 
current employees that had previously been a member of the 
Union.  One of the charges filed
 
by the Union in 2008 involved 
the discharge of an employee named Pauline Hirning.  A hea
r-
ing on the resulting complaint was scheduled to be held in July 
2008
,
 
but the case was settled before the hearing opened.  
Stetler gave an affidavit to the Board in c
onnection with the 
Hirning case and was subpoenaed to testify at the hearing.  
Stetler was driving a summer school route as a substitute and 
was scheduled to drive on the date of the hearing.  She credibly 
testified that she told Smith that she had been su
bpoenaed and 
would need the d

 
Respondent presented testimony from its 
S
upervisors Orr 
and Smith who said that they had no knowledge of any protec
t-
ed activity on the part of Stetler or that she was involved with 
the Hirning
 
unfair labor practices hearing.  However, in Orr

s 

history of charges

 
memo he states:
 
 
On July 3, 2008, company dispatch was informed that 
an unknown number of employees, d
[r]
iving and assisting 
in summer school, were subpoenaed to appear at the hea
r-
                                        
        
 
2
 


only their names.
 
ing
 
on July 16, 2008, on Hirning

s behalf.  Some emplo
y-
ees indicated to dispatch that they would not be able to 
drive summer school on July 16, 2008 (the next to last day 
of summer school) because they would have to answer the 
subpoena.
 
 
There can be little d
oubt that Smith was the dispatch person to 
whom employees reported when they needed to be off from 
work and she was responsible for replacing them.  Orr

s memo 
admits that Respondent knew that employees had been subpo
e-
naed to appear at the hearing and woul
d not be able to work 
that day.  The only source of this information would have been 
the employees themselves who told Smith they needed to be 
off.  Respondent argues that because there is no notation in 
Smith

s planner book in which she recorded time off 
requests 
and there is no written request for time off from Stetler in the 
record, Smith

s claim of lack of knowledge should be believed.  
I do not agree.  Although Orr claimed he could not remember 
who told him about the subpoenaed employees or who they 
we
re, he admittedly got his information from 

dispatch

 
(Smith) who knew which employees had been subpoenaed and 
had requested to be off on July 16.  I cannot credit Smith

s 
testimony that she was never informed that Stetler had been 
subpoenaed and intended 
to testify at the Hirning hearing.  
Moreover, Orr

s assertion that the employees were subpoenaed 
to testify 

on Hirning

s behalf

 
indicates that Respondent co
n-
sidered those employees to be supporters of Hirning and the 
Union.  I find that Respondent had kn
owledge of Stetler

s i
n-
volvement with the Board hearing and believed that she su
p-
ported the Union.
 
Prior to being laid off Sharron Lynas was a special education 
aide.  She was a member of the Union

s organizing committee 
during its 2007 organizing campaign
.  She signed and partic
i-
pated in the hand delivery of a May 16, 2007 letter informing 
Respondent of that fact.  Orr acknowledged that Lynas had 
been involved in the delivery of the letter in his office.  Lynas 
also was pictured and quoted as being in favo
r of representation 
by the Union in the same 
u
nion newsletter in which Edick a
p-
peared and signed two letters distributed to employees to keep 
them updated during the summer.  She hosted union meetings 
at her home and went door
-
to
-
door soliciting employees 
to sign 
authorization cards and to support the Union.  Orr

s 

history of 
charges

 
memo specifically mentions that union organizers 
were contacting employees at their home 

to discuss unionizing 
the company.

  
It is simply not believable that Respondent was
 
not told the names of the employees making the home visits 
and that it did not know that Lynas was involved.  I find that 
Respondent had knowledge of Lynas

 
union activity and su
p-
port.
 
Anne Martin was a driver at the Elk River facility before b
e-
ing laid o
ff.  Lynas worked as the aide on Martin

s bus.  Martin 
testified that she signed an authorization card during the 2007 
campaign, attended union meetings, and wore a pro
-
Union 
button throughout the day
-
long annual meeting and training 
session.  Martin credi
bly testified that she was subpoenaed to 
testify at the Hirning hearing and that she informed Smith of 
this fact about 
2
 
weeks before the July 16 hearing date.  Once 
again Respondent claims that Smith

s denial that she knew 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
86
 
Martin had been subpoenaed and t
he fact that there is no not
a-
tion in her planner or a time
-
off request in the record should be 
credited over Martin

s testimony.  Again, I do not agree.  The 
fact is, as attested to by Orr, Respondent knew that employees 
were subpoenaed and had requested t
ime off from 

dispatch.

  
Respondent cannot explain how Orr could have known this if 
the employees had not informed Smith, the dispatch person 
who had to arrange for their substitutes, that they had been 
subpoenaed and needed to be off.
 
Susan Walberg was a
 
special education bus aide for 
5
 
years 
prior to her layoff.  She had been the aide on Stetler

s bus b
e-
fore being transferred to the Rogers facility for the 2007
-
20
08 
school year.  However, each day she drove back to the Elk 
River facility in order to have
 
lunch there with her friends 
Stetler, Edick, and Martin.  Walberg had signed a union autho
r-
ization card and spoke with other employees about the Union 
but engaged in no other protected activity.
 
Although Respondent claims that it had no knowledge of any 
u
nion activity on the part of any of the alleged discriminatees, I 
find that such knowledge has been established or can be i
n-
ferred from the evidence in the record as a whole.  There is 
direct evidence that Orr was aware of the Union involvement of 
Lynas an
d Edick and that Smith and Orr knew that Stetler and 
Martin were going to appear at the Hirning unfair labor practi
c-
es hearing in support of the Union

s charge against Respondent.  
It also knew that Walberg was a close friend and associate of 
the other fou
r alleged discriminatees.
 
The employees in the special education department were a 
small group and apparently closely watched by Respondent

s 
supervisors.  Walberg testified that in May 2009 she called in 
sick one morning for the first time in 
2
 
years.  A 
matter of 
hours later, while at the doctor

s office, she received a call on 
her cell phone from Smith who told her she had to get a note 
from the doctor even though it was company policy that a do
c-
tor

s note was required only after 
3
 
days of absence.  Late
r that 
day, Smith told Walberg she would also need a note from the 
doctor saying that she was capable of performing her duties as 
an aide although there is nothing to suggest that Respondent 
had reason to believe she was impaired.  When Walberg got a 
copy 
of her personnel file after her layoff, the doctor

s note 
contained a notation indicating that Orr was the source of the 
note requirement and that O

Neill had also been involved.  
Respondent apparently contends that Walberg

s sick leave r
e-
quest was questio
nable because it was in close proximity to a 
day of leave she had also requested.  True or not, this incident 
demonstrates that Respondent closely monitored all aspects of 
the employees

 
activities and undermines its claim that it had 
no knowledge of th
eir
 
union activity or support.
 
Another example of this involved Martin.  She had a second 
job as a cashier at a department store where prior to the start of 
summer school in 2009 she encountered a teacher

s aide from 
an ERSD school.  While checking out her pu
rchases, Martin 
had a brief conversation with the aide about whether Martin 
would be driving during the summer school session.  Some 
version of this private conversation was reported to Respondent 
who accepted as true without any further inquiry.  On June 
3, 
2009, Smith issued a memo to employees stating that she had 
received a complaint about 

inappropriate

 
comments and r
e-
marks made by a special education employee to ERSD perso
n-
nel and threatening that if it happened again, the employee 
would be ter

 
Yet another incident involved Stetler and Edick.  Toward the 
end of the 2008

20
09 school year, special education employees 
planned a pot luck lunch at the Elk River facility.  Stetler test
i-
fied that she brought in a cake she had purch
ased early that 
morning on which was written, 

It

s a Good Day.

  
After arri
v-
ing at the facility she learned for the first time from a company 
newsletter that Orr had been laid off.  She testified that the cake 
had nothing to do with Orr

s layoff and that 
she made no co
m-
ments to anyone relating it to his layoff.  Prior to the afternoon 
routes, Ostwald approached Stetler and Edick at a picnic table 
and angrily accused them of bringing the cake to celebrate 
Orr

s layoff.  He described Orr as not just a manage
r but also a 
friend of his.  He told them he considered childish behavior and 
said they would not have jobs there in the fall and should be 
looking for different work.  Ostwald admitted that he had not 
seen the cake and did not even know what it said.  He 
simply 
accepted the representations of an unidentified employee that 
Stetler and Edick brought it in to celebrate Orr

s layoff.
 
It is against this background that Respondent

s claims that it 
had no knowledge of any union activity or support on the part 
of 
any special education employee must be weighed.  The ev
i-
dence shows that Respondent was informed as to what those 
employees were doing, not only at its facilities, but in private 
conversations in nonwork contexts.  It shows that it was willing 
to accept su
ch reports as true without any investigation or 
providing employees with an opportunity to explain.  Under the 
circumstances I cannot credit its claims that it did not know or 
suspect union support on the part of employees who were ide
n-
tified as on the Uni
on

s organizing committee, who wore pro
-
Union buttons to company meetings, who solicited authoriz
a-
tion cards from company employees, who spoke to employees 
about the Union on its vehicles and in its facilities, who made it 
known that they were going to app
ear at an NLRB hearing as 
witnesses in support of the Union

s charges, or who were clos
e-
ly aligned with such employees.
 
2
.  Evidence of 
a
nimus and 
i
ts 
r
elationship to the 
l
ayoffs
 
Terry Forner was previously employed by Respondent for 
5
 
years as a field tri
p driver.  He was employed during two of the 
Union

s organizing drives and described himself as 

very anti
-
union.

  
He testified that on June 7, 2007, the last day of the 
school year there was an employee picnic.  Forner testified that 
there was union orga
nizing going on and that he had a conve
r-
sation with Orr in the parking lot in which he asked Orr what he 
was going to do about 

the union people.

  
Orr responded, 

e have to be really really careful how we get rid of them.

  
Forner said he also had a co
nversation with Ostwald on the 
same day in which asked how Ostwald was going to take care 
of the union people.  Ostwald responded that he wanted to get 
rid of them at the time of the last union vote, but that Arlene 
Cunningham, a former manager, talked the
m out of it.  Forner 
also testified that in September of 2007, a week after the Union 
lost that representation election, he had a conversation with Orr 
in his office at which O

Neill was also present.  Orr told Forner 
 VISION OF ELK RIVER
,
 
INC
.
 
 
87
 
to write up employee Pauline Hirning f
or talking to Forner 
about the Union.  Former said he would but never did so.
 
Ostwald generally denied having any conversations with 
Forner concerning unions.  I do not credit his denials which 
lacked any detail or context.  They consisted entirely of mon
o-
syllabic answers to leading questions by Respondent

s counsel 
which incorrectly paraphrased some of Forner

s testimony.  
The same is true of Orr.  He generally denied speaking to Fo
r-
ner about getting rid of union supporters, saying, 

I don

t think 
I ever h
ad that kind of conversation with Mr. Forner, no.

  
He 
also denied asking Forner to write up Hirning.  As was the case 
with Ostwald, Orr

s denials were elicited through leading que
s-
tions by Respondent

s counsel which lacked context and inco
r-
rectly paraphra
sed some of Forner

s testimony.
 
I find Respondent

s attacks on Forner

s credibility as a 

di
s-
gruntled employee

 
with a 

grudge

 
against it are not persu
a-
sive.  The evidence shows that Forner quit his job with R
e-
spondent after being questioned about a verba
l altercation with 
a museum guard about parking a bus during a field trip.  He 
may well have 

a temper,

 
as indicated by his precipitously 
quitting his job when by his understanding he was falsely a
c-
cused of wrongdoing by a third party, but there is no evi
dence 
suggesting that he harbors such ill
-
will toward Respondent that 
he would be willing to commit perjury.  Likewise, there is not
h-
ing to support Respondent

s contention that Forner voluntarily 
came forward during the Board

s investigation 

for the purpo
se 
of satisfying his grudge.

  
Forner gave credible and detailed 
testimony about his conversations with Ostwald and Orr, which 
was countered by their general denials.  Orr did testify that he 
was not Forner

s direct supervisor and would have been unlik
e-
ly 
to have the kind of conversation about Hirning that Forner 
described.  On the other hand, there is no reason for Forner to 
have testified that O

Neill was present during the conversation 
with Orr involving Hirning if he was fabricating it.  O

Neill 
made tw
o appearances to testify during the hearing but was not 
asked about the Hirning conversation which suggests his test
i-
mony would not have supported Respondent

s posi
tion.
 
Although I credit Forner

s testimony, the comments by Os
t-
wald and Orr about getting rid of 
u
nion supporters were made 
over 
2
 
years before the instant layoffs and at least in the case of 
Ostwald contained no actual threat.  When these layoffs o
c-
curred Ostwald was incapacitated by a serious illness and clea
r-
ly had
 
no active involvement in the layoff decisions.  At that 
point, Orr had himself been laid off and had briefly returned on 
a consulting basis because of Ostwald

s illness.  Under the 
circumstances, I cannot conclude, as the General Counsel co
n-
tends, that th
ese layoffs were the culmination of a long
-
term, 
sophisticated plan whereby Respondent bided its time and lay 
in wait for 

the appropriate occasion to work its will

 
by wee
d-
ing out 
u
nion supporters.  This particularly true since the 

a
p-
propriate occasion,

 
the genuine need to layoff employees, is 
not disputed and resulted from ERSD

s decisions not Respon
d-
ent

s.
 
I find there nothing else in the record to establish that R
e-
spondent harbored union animus at the time the instant layoffs 
occurred.  Although over 
the years the Union had made more 
than one attempt to organize Respondent

s employees and had 
filed a number of unfair labor practices charges against it, there 
have been no findings that it has violated the Act.  Only one 
charge resulted in a complaint be
ing issued and that case was 
settled prior to the hearing.  Although counsel for the General 
Counsel asserts that Respondent has 

distributed lengthy and 
sophisticated communications to its employees on the subject 
of union and other protected activity,

 
i
ncluding, Orr

s 

history 
of charges

 
memo, there are no independent allegations of any 
conduct violating Section 8(a)(1) in the complaint in this ma
t-
ter.
 
The end of school year conversations Forner testified about 
occurred over 
2
 
years prior to these layof
fs and the 

history of 
charges

 
memo was more than a year before.  The Hirning 
hearing to which employees had been subpoenaed was sche
d-
uled to commence over a year before.  Respondent relies on 
numerous cases in which the Board has found that such gaps in 
time between expressions of union animus and adverse perso
n-
nel actions negated a finding that there was a nexus between the 
two.  E.g., 
Amcast Automotive of Indiana, Inc.
, supra; 
Chi
l-
dren

s Services International
, 347 NLRB 67, 69 (2006); 
Ce
n-
tral Valley Mea
t Co.
, 346 NLRB 1078, 1079 (2006).  I find 
nothing here which mandates a different result.  There was a 
significant lapse of time between the last evidence of any union 
animus by Respondent and the layoffs in August and Septe
m-
ber 2009
,
 
as well as the last 
evidence of protected activity by 
any of the alleged discriminatees and the layoffs.
 
Much of the General Counsel

s evidence and argument in 
this case was devoted to establishing that the matrix of criteria 
Respondent used to determine who would be laid off
 
was an
y-
thing but an objective analysis of its employees

 
performance, 
was irrational and unjustifiable in many respects, and was a
p-
plied in a careless and manipulative manner to target specific 
employees.  I agree and find this to be the case.  That being
 
said, there is nothing in the design or application of that matrix 
that demonstrates current union animus or establishes the nee
d-
ed nexus between animus and the adverse personnel actions.  It 
may raise suspicions, but that is not enough.  I find there is 
much stronger evidence that Stetler and Edick were targeted for 
layoff because of their involvement in the cake incident at the 
close of the previous school year.  Ostwald obviously believed, 
rightly or wrongly, that they were celebrating the layoff of his
 
friend Orr and told them their jobs were in jeopardy because of 
it.  Respondent also appears to have had it in for Martin b
e-
cause it believed she had what it considered an improper di
s-
cussion with an ERSD employee when its contract negotiations 
with ERSD 
were at a delicate stage, just before the end of the 
previous school year.  Neither of these incidents involved e
m-
ployee activity protected by the Act.  Whether they constitute 
good reasons or bad reasons for Respondent

s manipulating the 
matrix to rid its
elf of what it may have considered undesirable 
employees, they do not constitute reasons that violate the Act.
 
In summary, I find that the General Counsel has established 
that the alleged discriminatees had engaged in protected activ
i-
ty and that Respondent
 
had knowledge of that activity.  I also 
find that the evidence of union animus on Respondent

s part is 
too remote to support an inference that it was the motivation for 
its decision to lay off any of the alleged discriminatees in 2009.  
Accordingly, I fin
d that the General Counsel has not esta
b-
lished a prima facie case by showing that there was a nexus 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
88
 
between Respondent

s union animus and the layoffs of the 
alleged discriminatees and I shall recommend that the co
m-
plaint be dismissed.
 
C
ONCLUSIONS OF 
L
AW
 
1.
  
The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6)
,
 
and (7) of the Act.
 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3.  The Respondent did not commit any of the violations of
 
Section 8(a)(3) and (1) of the Act alleged in the complaint.
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3
 
ORDER
 
The complaint is dismissed in its entirety.
 
Dated Washington, DC
 
 
July 7, 2010
 
                                        
        
 
3
 
If no exceptions are filed as provided by Sec. 102.46 of the Board

s 
Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to 
them shall be deemed waived for all pu
r-
poses.
 
 
